(CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Index Identification Capital Stock Breakdown 1 Earnings Distribution 2 Individual Financial Statements Balance Sheet Assets 3 Balance Sheet Liabilities 5 Statement of Income 7 Statement of Comprehensive Income 8 Statement of Cash Flows 9 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2014 to 09/30/2014 10 Statement of Changes in Shareholders' Equity - from 01/01/2013 to 09/30/2013 11 Statement of Added Value 12 Consolidated Financial Statements Balance Sheet Assets 13 Balance Sheet Liabilities 14 Statement of Income 16 Statement of Comprehensive Income 17 Statement of Cash Flows 18 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2014 to 09/30/2014 19 Statement of Changes in Shareholders' Equity - from 01/01/2013 to 09/30/2013 20 Statement of Added Value 21 Management Report 22 Explanatory Notes 50 Declarations and Opinion Independent Auditors' Report on Review of Quartely Financial Information 133 Opinion of the Audit Committee 135 Statement of Executive Board on The Quartely Financial Information and Independent Auditor's Report on Review of Interim Financial Information 136 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Identification / Capital Stock Breakdown Number of shares Current Quarter (Units) Paid-in Capital Common 872,473,246 Preferred - Total 872,473,246 Treasury Shares Common 1,747,296 Preferred - Total 1,747,296 1 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Identification / Earnings Distribution Event Approval Corporate action Begin payments Type os shares Earning per share Executive Board Meeting December 19, 2013 Interest on shareholders’ equity February 14, 2014 Ordinary 0.41292 Executive Board Meeting June 18, 2014 Interest on shareholders’ equity August 15, 2014 Ordinary 0.41423 2 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Individual FS / Balance Sheet Assets (in thousands of Brazilian Reais) Account Current Year Previous Year Code Account Description 1 Total Assets 33,038,689 31,652,197 1.01 Current Assets 11,913,956 10,570,290 1.01.01 Cash and Cash Equivalents 1,122,173 905,176 1.01.02 Marketable Securities 275,980 178,720 1.01.02.01 Financial Investments Evaluated at Fair Value 275,980 178,720 1.01.02.01.01 Held for Trading 275,980 178,097 1.01.02.01.02 Available for Sale - 623 1.01.03 Trade Accounts Receivable 5,010,498 4,069,167 1.01.03.01 Trade Accounts Receivable 4,847,725 3,985,424 1.01.03.02 Other Receivables 162,773 83,743 1.01.04 Inventories 2,746,999 2,462,818 1.01.05 Biological Assets 1,112,289 1,198,361 1.01.06 Recoverable Taxes 1,129,260 1,211,084 1.01.06.01 Current Recoverable Taxes 1,129,260 1,211,084 1.01.08 Other Current Assets 516,757 544,964 1.01.08.01 Non-current Assets Held for Sale 167,168 146,924 1.01.08.01.01 Noncurrent Assets for Sale 167,168 146,924 1.01.08.03 Other 349,589 398,040 1.01.08.03.01 Interest on Shareholders' Equity Receivable 10,005 33,104 1.01.08.03.02 Derivatives 34,299 8,857 1.01.08.03.04 Accounts Receivable from Disposal of Equity Interest 44,368 88,270 1.01.08.03.05 Other 260,917 267,809 1.02 Non-current Assets 21,124,733 21,081,907 1.02.01 Non-current Assets 3,367,387 3,454,005 1.02.01.02 Marketable Securities Valued at Amortized Cost 60,426 56,002 1.02.01.02.01 Held to Maturity 60,426 56,002 1.02.01.03 Trade Accounts Receivable 352,991 313,759 1.02.01.03.01 Trade Accounts Receivable 6,681 7,690 1.02.01.03.02 Other Receivables 346,310 306,069 1.02.01.05 Biological Assets 569,315 568,978 1.02.01.06 Deferred Taxes 597,104 745,875 1.02.01.06.01 Deferred Income Tax and Social Contribution 597,104 745,875 1.02.01.08 Receivables from Related Parties - 13,505 1.02.01.08.04 Receivables from Other Related Parties - 13,505 1.02.01.09 Other Non-current Assets 1,787,551 1,755,886 1.02.01.09.03 Judicial Deposits 567,853 472,617 1.02.01.09.04 Recoverable Taxes 788,979 790,619 1.02.01.09.06 Accounts Receivable from Disposal of Equity Interest 162,358 196,437 1.02.01.09.07 Restricted Cash 110,344 99,212 1.02.01.09.08 Other 158,017 197,001 1.02.02 Investments 3,519,576 3,204,866 1.02.02.01 Investments 3,519,576 3,204,866 1.02.02.01.01 Equity in Affiliates 52,161 60,995 1.02.02.01.02 Interest on Wholly-owned Subsidiaries 3,466,566 3,142,998 1.02.02.01.04 Other 849 873 3 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Individual FS / Balance Sheet Assets (in thousands of Brazilian Reais) Account Current Year Previous Year Code Account Description 1.02.03 Property, Plant and Equipment, Net 10,151,483 10,338,897 1.02.03.01 Property, Plant and Equipment in Operation 9,492,101 9,428,120 1.02.03.02 Property, Plant and Equipment Leased 161,446 263,696 1.02.03.03 Property, Plant and Equipment in Progress 497,936 647,081 1.02.04 Intangible 4,086,287 4,084,139 1.02.04.01 Intangible 4,086,287 4,084,139 1.02.04.01.02 Software 106,831 116,914 1.02.04.01.03 Trademarks 1,173,000 1,173,000 1.02.04.01.04 Other 12,392 13,046 1.02.04.01.05 Goodwill 2,767,985 2,767,985 1.02.04.01.06 Software Leased 26,079 13,194 4 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Individual FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Current Year Previous Year Code Account Description 2 Total Liabilities 33,038,689 31,652,197 2.01 Current Liabilities 8,155,081 9,395,238 2.01.01 Social and Labor Obligations 92,634 101,764 2.01.01.01 Social Obligations 16,591 13,632 2.01.01.02 Labor Obligations 76,043 88,132 2.01.02 Trade Accounts Payable 3,707,417 3,378,029 2.01.02.01 Domestic Suppliers 3,184,127 3,037,038 2.01.02.02 Foreign Suppliers 523,290 340,991 2.01.03 Tax Obligations 160,668 213,331 2.01.03.01 Federal Tax Obligations 33,900 73,455 2.01.03.01.02 Other Federal 33,900 73,455 2.01.03.02 State Tax Obligations 124,115 137,784 2.01.03.03 Municipal Tax Obligations 2,653 2,092 2.01.04 Short Term Debts 2,349,401 2,469,634 2.01.04.01 Short Term Debts 2,349,401 2,469,634 2.01.04.01.01 Local Currency 2,233,105 2,415,207 2.01.04.01.02 Foreign Currency 116,296 54,427 2.01.05 Other Obligations 1,105,772 2,661,377 2.01.05.01 Liabilities with Related Parties 636,733 1,672,005 2.01.05.01.04 Other Liabilities with Related Parties 636,733 1,672,005 2.01.05.02 Other 469,039 989,372 2.01.05.02.01 Dividends and Interest on Shareholders' Equity Payable 1,862 336,677 2.01.05.02.04 Derivatives 171,659 318,201 2.01.05.02.05 Management and Employees Profit Sharing 163,895 177,064 2.01.05.02.07 Other Obligations 131,623 157,430 2.01.06 Provisions 739,189 571,103 2.01.06.01 Tax, Social Security, Labor and Civil Risk Provisions 250,965 233,435 2.01.06.01.01 Tax Risk Provisions 64,145 66,401 2.01.06.01.02 Social Security and Labor Risk Provisions 156,810 148,385 2.01.06.01.04 Civil Risk Provisions 30,010 18,649 2.01.06.02 Other Provisons 488,224 337,668 2.01.06.02.04 Vacations & Christmas Bonuses Provisions 439,197 288,641 2.01.06.02.05 Employee Benefits Provisions 49,027 49,027 2.02 Non-current Liabilities 9,543,848 7,601,888 2.02.01 Long-term Debt 6,958,460 5,205,667 2.02.01.01 Long-term Debt 6,958,460 5,205,667 2.02.01.01.01 Local Currency 1,455,233 1,657,256 2.02.01.01.02 Foreign Currency 5,503,227 3,548,411 2.02.02 Other Obligations 1,542,919 1,399,353 2.02.02.01 Liabilities with Related Parties 752,277 715,109 2.02.02.01.04 Other Liabilities with Related Parties 752,277 715,109 2.02.02.02 Other 790,642 684,244 2.02.02.02.06 Other Obligations 790,642 684,244 2.02.04 Provisions 1,042,469 996,868 2.02.04.01 Tax, Social Security, Labor and Civil Risk Provisions 768,514 754,632 2.02.04.01.01 Tax Risk Provisions 105,939 70,697 2.02.04.01.02 Social Security and Labor Risk Provisions 88,063 113,399 5 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Individual FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Current Year Previous Year Code Account Description 2.02.04.01.04 Civil Risk Provision 36,562 27,331 2.02.04.01.05 Contingent Liability 537,950 543,205 2.02.04.02 Other Provisons 273,955 242,236 2.02.04.02.04 Employee Benefits Provisions 273,955 242,236 2.03 Shareholders' Equity 15,339,760 14,655,071 2.03.01 Paid-in Capital 12,460,471 12,460,471 2.03.02 Capital Reserves 26,635 36,418 2.03.02.01 Goodwill on the Shares Issuance 62,767 62,767 2.03.02.04 Granted Options 97,794 72,225 2.03.02.05 Treasury Shares (95,867) (77,379) 2.03.02.07 Gain on Disposal of Shares 9,358 24,879 2.03.02.08 Goodwill on Acquisition of Non-Controlling Entities (47,417) (46,074) 2.03.04 Profit Reserves 2,607,115 2,511,880 2.03.04.01 Legal Reserves 273,367 273,367 2.03.04.02 Statutory Reserves 1,993,360 1,993,360 2.03.04.07 Tax Incentives Reserve 340,388 245,153 2.03.05 Accumulated Earnings 750,553 - 2.03.08 Other Comprehensive Income (505,014) (353,698) 2.03.08.01 Derivative Financial Intruments (329,667) (341,687) 2.03.08.02 Financial Instruments (Available for Sale) 2,418 (5,406) 2.03.08.03 Cumulative Translation Adjustments of Foreign Currency (211,450) (32,258) 2.03.08.04 Actuarial Losses 33,685 25,653 6 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Individual FS / Statement of Income (in thousands of Brazilian Reais) Accumulated Previous Accumulated Current Quarter Current Year Quarter Previous Year Account 07.01.14 to 01.01.14 to 07.01.13 to 01.01.13 to Code Account Description 3.01 Net Sales 7,302,142 20,780,523 6,988,060 20,811,585 3.02 Cost of Goods Sold (5,288,890) (15,617,809) (5,383,390) (15,964,406) 3.03 Gross Profit 2,013,252 5,162,714 1,604,670 4,847,179 3.04 Operating (Expenses) Income (880,169) (3,199,741) (1,180,362) (3,272,788) 3.04.01 Selling (1,000,161) (2,970,464) (960,705) (2,724,786) 3.04.02 General and Administrative (80,189) (235,936) (89,850) (248,610) 3.04.04 Other Operating Income 20,178 176,855 20,805 77,136 3.04.05 Other Operating Expenses (187,954) (554,257) (165,612) (396,786) 3.04.06 Equity Pick-Up 367,957 384,061 15,000 20,258 3.05 Income before Financial and Tax Results 1,133,083 1,962,973 424,308 1,574,391 3.06 Financial Results (427,833) (601,282) (99,852) (569,301) 3.06.01 Financial Income (42,369) 443,207 93,286 358,273 3.06.02 Financial Expenses (385,464) (1,044,489) (193,138) (927,574) 3.07 Income before Taxes 705,250 1,361,691 324,456 1,005,090 3.08 Income and Social Contribution (80,979) (154,903) (37,441) (151,103) 3.08.01 Current (25,317) (26,923) (3,820) (3,820) 3.08.02 Deferred (55,662) (127,980) (33,621) (147,283) 3.09 Net Income from Continued Operations 624,271 1,206,788 287,015 853,987 3.11 Net Income 624,271 1,206,788 287,015 853,987 3.99 Earnings per Share - (Brazilian Reais/Share) 3.99.01 Earnings per Share - Basic 3.99.01.01 ON 0.71638 1.38484 0.32970 0.98099 3.99.02 Earning per Share - Diluted 3.99.02.01 ON 0.71592 1.38396 0.32942 0.98016 7 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Individual FS / Statement of Comprehensive Income (in thousands of Brazilian Reais) Accumulated Previous Accumulated Current Quarter Current Year Quarter Previous Year Accou nt 07.01.14 to 01.01.14 to 07.01.13 to 01.01.13 to Code Account Description 4.01 Net Income 624,271 1,206,788 287,015 853,987 4.02 Other Comprehensive Income (334,083) (151,316) 26,637 (164,533) 4.02.01 Loss in Foreign Currency Translation Adjustments (135,126) (179,192) (9,709) (22,387) 4.02.02 Unrealized Gain (Loss) in Available for Sale Marketable Securities (1,088) 7,815 1,777 (22,398) 4.02.03 Taxes on unrealized gains on investments on available for sale 125 9 - 153 4.02.04 Unrealized losses in cash flow hedge (305,172) 16,092 38,451 (188,565) 4.02.05 Taxes on unrealized gains on investments available for sale 104,501 (4,072) - 82,497 4.02.06 Actuarial gains (losses) on defined benefits plans 4,057 12,169 (3,882) (18,957) 4.02.07 Taxes on actuarial unrealized gains (losses) on defined benefit plans (1,380) (4,137) - 5,124 4.03 Comprehensive Income 290,188 1,055,472 313,652 689,454 8 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Individual FS / Statement of Cash Flows (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01.01.14 to 01.01.13 to Code Account Description 6.01 Net Cash Provided by Operating Activities 649,323 1,144,497 6.01.01 Cash from Operations 2,634,052 2,553,212 6.01.01.01 Net Income for the period 1,206,788 853,987 6.01.01.03 Depreciation and Amortization 883,493 823,204 6.01.01.04 Gain on Disposals of Property, Plant and Equipments (100,806) (97,103) 6.01.01.05 Deferred Income Tax 127,980 147,283 6.01.01.06 Provision for Tax, Civil and Labor Risks 190,664 170,873 6.01.01.07 Other Provisions 13,851 (38,574) 6.01.01.08 Interest and Exchange Rate Variations 696,143 713,800 6.01.01.09 Equity Pick-Up (384,061) (20,258) 6.01.02 Changes in Operating Assets and Liabilities (1,984,729) (1,408,715) 6.01.02.01 Trade Accounts Receivable (860,084) 159,195 6.01.02.02 Inventories (267,730) (577,198) 6.01.02.03 Trade Accounts Payable 369,716 170,248 6.01.02.04 Payment of Tax, Civil and Labor Risks Provisions (223,283) (152,666) 6.01.02.05 Payroll and Related Charges (694,060) (853,898) 6.01.02.06 Investment in Held for Trading Securities (295,424) - 6.01.02.07 Redemption of Held for Trading Securities 217,761 87,788 6.01.02.10 Other Financial Assets and Liabilities (160,000) (71,914) 6.01.02.11 Payment of Interest (253,119) (266,614) 6.01.02.13 Interest on Shareholders' Equity Received 95,422 22,287 6.01.02.14 Consumable biological assets 86,072 74,057 6.02 Net Cash Provided by Investing Activities (915,943) (1,179,840) 6.02.04 Redemptions of Available for Sale 1,014 - 6.02.05 Restricted Cash Investments (11,132) (10,056) 6.02.06 Additions to Property, Plant and Equipment (632,173) (854,259) 6.02.07 Proceeds from Disposals of Property, Plant and Equipment 110,255 172,901 6.02.08 Capital increase in subsidiaries - (104,359) 6.02.09 Additions to Intangible (1,011) (2,287) 6.02.10 Additions to Biological Assets to Production (380,699) (381,780) 6.02.11 Other Investments, net (2,197) - 6.03 Net Cash Provided by Financing Activities 468,780 (240,351) 6.03.01 Proceeds from Debt Issuance 3,064,032 2,773,762 6.03.02 Payment of Debt (1,850,341) (2,393,396) 6.03.03 Dividends and Interest on Shareholders' Equity Paid (726,013) (579,050) 6.03.06 Treasury Shares Acquisition (117,343) (78,634) 6.03.07 Treasury Shares Disposal 99,788 36,967 6.03.08 Capital increase (1,343) - 6.04 Exchange Rate Variation on Cash and Cash Equivalents 14,837 17,309 6.05 Increase (Decrease) in Cash and Cash Equivalents 216,997 (258,385) 6.05.01 At the Beginning of the Period 905,176 907,919 6.05.02 At the End of the Period 1,122,173 649,534 9 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Individual FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2014 to 09/30/2014 (in thousands of Brazilian Reais) Capital Reserves, Granted Options Other Account and Treasury Retained Comprehensive Shareholders' Code Account Description Capital Stock Shares Profit Reserves Earnings Income Equity 5.01 Balance at January 1, 2014 12,460,471 36,418 2,511,880 - (353,698) 14,655,071 5.03 Opening Balance Adjusted 12,460,471 36,418 2,511,880 - (353,698) 14,655,071 5.04 Share-based Payments - (9,783) - (361,000) - (370,783) 5.04.03 Options Granted - 25,569 - - - 25,569 5.04.04 Treasury Shares Acquired - (117,343) - - - (117,343) 5.04.05 Treasury Shares Sold - 98,855 - - - 98,855 5.04.07 Interest on Shareholders' Equity - - - (361,000) - (361,000) 5.04.08 Gain on Disposal of Shares - (15,522) - - - (15,522) 5.04.09 Goodwill in the Acquisition of Non-Controlling Entities - (1,342) - - - (1,342) 5.05 Total Comprehensive Income - - - 1,206,788 (151,316) 1,055,472 5.05.01 Net Income for the Period - - - 1,206,788 - 1,206,788 5.05.02 Other Comprehensive Income - (151,316) (151,316) 5.05.02.01 Financial Instruments Adjustments - 16,092 16,092 5.05.02.02 Tax on Financial Instruments Adjustments - (4,072) (4,072) 5.05.02.06 Unrealized Loss in Available for Sale Marketable Securities - 7,824 7,824 5.05.02.08 Actuarial losses on defined benefit plans - 8,032 8,032 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - (179,192) (179,192) 5.06 Statements of Changes in Shareholders' Equity - - 95,235 (95,235) - - 5.06.08 Tax Incentives Reserve - - 95,235 (95,235) - - 5.07 Balance at September 30, 2014 12,460,471 26,635 2,607,115 750,553 (505,014) 15,339,760 10 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Individual FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2013 to 09/30/2013 (in thousands of Brazilian Reais) Capital Reserves, Granted Options Other Account and Treasury Retained Comprehensive Shareholders' Code Account Description Capital Stock Shares Profit Reserves Earnings Income Equity 5.01 Balance at January 1, 2013 12,460,471 17,990 2,274,206 - (201,012) 14,551,655 5.03 Opening Balance Adjusted 12,460,471 17,990 2,274,206 - (201,012) 14,551,655 5.04 Share-based Payments - (1,058) (45,300) (359,000) - (405,358) 5.04.03 Options Granted - 21,697 - - - 21,697 5.04.04 Treasury Shares Acquired - (78,634) - - - (78,634) 5.04.05 Treasury Shares Sold - 36,967 - - - 36,967 5.04.06 Dividends - - (45,300) - - (45,300) 5.04.07 Interest on Shareholders' Equity - - - (359,000) - (359,000) 5.04.08 Gain on Disposal of Shares - 18,912 - - - 18,912 5.05 Total Comprehensive Income - - - 853,987 (164,533) 689,454 5.05.01 Net Income for the Period - - - 853,987 - 853,987 5.05.02 Other Comprehensive Income - (164,533) (164,533) 5.05.02.01 Financial Instruments Adjustments - (168,294) (168,294) 5.05.02.02 Tax on Financial Instruments Adjustments - 62,226 62,226 5.05.02.06 Unrealized Gain in Available for Sale Marketable Securities - (22,245) (22,245) 5.05.02.08 Actuarial losses on defined benefit plans - (13,833) (13,833) 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - (22,387) (22,387) 5.06 Statements of Changes in Shareholders' Equity - - 67,486 (80,613) - (13,127) 5.06.08 Tax Incentives Reserve - - 80,613 (80,613) - - 5.06.09 Reserve for income retention - - (13,127) - - (13,127) 5.07 Balance at September 30, 2013 12,460,471 16,932 2,296,392 414,374 (365,545) 14,822,624 11 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Individual FS / Statement of Value Added (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01.01.14 to 01.01.13 to Code Account Description 7.01 Revenues 23,212,535 23,330,002 7.01.01 Sales of Goods, Products and Services 22,913,719 22,849,094 7.01.02 Other Income (226,085) (166,603) 7.01.03 Revenue Related to Construction of Own Assets 523,693 640,362 7.01.04 Reversal (Provisions) for Doubtful Accounts 1,208 7,149 7.02 Raw Material Acquired from Third Parties (15,126,238) (15,415,139) 7.02.01 Costs of Products and Goods Sold (12,480,617) (12,894,181) 7.02.02 Materials, Energy, Third Parties Services and Other (2,662,071) (2,529,406) 7.02.03 Recovery (Loss) of Assets Values 16,450 8,448 7.03 Gross Value Added 8,086,297 7,914,863 7.04 Retentions (883,493) (823,204) 7.04.01 Depreciation, Amortization and Exhaustion (883,493) (823,204) 7.05 Net Value Added 7,202,804 7,091,659 7.06 Received from Third Parties 833,246 383,894 7.06.01 Equity Pick-Up 384,061 20,258 7.06.02 Financial Income 443,207 358,273 7.06.03 Other 5,978 5,363 7.07 Value Added to be Distributed 8,036,050 7,475,553 7.08 Distribution of Value Added 8,036,050 7,475,553 7.08.01 Payroll 3,030,359 2,986,596 7.08.01.01 Salaries 2,317,107 2,298,720 7.08.01.02 Benefits 554,052 531,052 7.08.01.03 Government Severance Indemnity Fund for Employees Guarantee Fund for Length of Service - FGTS 159,200 156,824 7.08.02 Taxes, Fees and Contributions 2,575,817 2,485,818 7.08.02.01 Federal 1,271,496 1,241,777 7.08.02.02 State 1,283,187 1,222,199 7.08.02.03 Municipal 21,134 21,842 7.08.03 Capital Remuneration from Third Parties 1,223,086 1,149,152 7.08.03.01 Interests 1,070,823 965,127 7.08.03.02 Rents 152,263 184,025 7.08.04 Interest on Own Capital 1,206,788 853,987 7.08.04.01 Interest on Shareholders' Equity 361,000 359,000 7.08.04.03 Retained Earnings 845,788 494,987 12 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Consolidated FS / Balance Sheet Assets (in thousands of Brazilian Reais) Account Current Year Previous Year Code Account Description 1 Total Assets 33,792,091 32,374,569 1.01 Current Assets 14,772,142 13,242,523 1.01.01 Cash and Cash Equivalents 4,793,226 3,127,715 1.01.02 Marketable Securities 552,566 459,568 1.01.02.01 Financial Investments Evaluated at Fair Value 552,566 459,568 1.01.02.01.01 Held for Trading 275,980 179,195 1.01.02.01.02 Available for Sale 276,586 280,373 1.01.03 Trade Accounts Receivable 3,045,815 3,487,362 1.01.03.01 Trade Accounts Receivable 2,838,620 3,338,355 1.01.03.02 Other Receivables 207,195 149,007 1.01.04 Inventories 3,469,362 3,111,615 1.01.05 Biological Assets 1,121,223 1,205,851 1.01.06 Recoverable Taxes 1,241,224 1,302,939 1.01.06.01 Current Recoverable Taxes 1,241,224 1,302,939 1.01.08 Other Current Assets 548,726 547,473 1.01.08.01 Non-current Assets Held for Sale 167,174 148,948 1.01.08.01.01 Non-current Assets for Sale 167,174 148,948 1.01.08.03 Other 381,552 398,525 1.01.08.03.01 Equity Interest Receivable - 16 1.01.08.03.02 Derivatives 39,024 11,572 1.01.08.03.04 Accounts Receivable from Disposal of Equity Interest 44,368 88,270 1.01.08.03.05 Other 298,160 298,667 1.02 Non-current Assets 19,019,949 19,132,046 1.02.01 Non-current Assets 3,393,738 3,444,556 1.02.01.02 Marketable Securities Evaluated at Amortized Cost 60,426 56,002 1.02.01.02.01 Held to Maturity 60,426 56,002 1.02.01.03 Trade Accounts Receivable 386,542 361,486 1.02.01.03.01 Trade Accounts Receivable 6,703 7,811 1.02.01.03.02 Other Receivables 379,839 353,675 1.02.01.05 Biological Assets 570,127 568,978 1.02.01.06 Deferred Taxes 566,249 665,677 1.02.01.06.01 Deferred Income Tax and Social Contribution 566,249 665,677 1.02.01.09 Other Non-current Assets 1,810,394 1,792,413 1.02.01.09.03 Judicial Deposits 570,738 478,676 1.02.01.09.04 Recoverable Taxes 798,498 800,808 1.02.01.09.06 Accounts Receivable from Disposal of Equity Interest 162,358 196,437 1.02.01.09.07 Restricted Cash 110,344 99,212 1.02.01.09.08 Other 168,456 217,280 1.02.02 Investments 53,361 107,990 1.02.02.01 Investments 53,361 107,990 1.02.02.01.01 Equity in Affiliates 52,161 105,874 1.02.02.01.04 Other 1,200 2,116 1.02.03 Property, Plant and Equipment, Net 10,929,638 10,821,578 1.02.03.01 Property, Plant and Equipment in Operation 9,930,712 9,757,650 1.02.03.02 Property, Plant and Equipment Leased 161,500 265,556 1.02.03.03 Property, Plant and Equipment in Progress 837,426 798,372 1.02.04 Intangible 4,643,212 4,757,922 1.02.04.01 Intangible 4,643,212 4,757,922 1.02.04.01.02 Software 135,136 153,218 1.02.04.01.03 Trademarks 1,259,512 1,302,305 1.02.04.01.04 Other 148,304 187,455 1.02.04.01.05 Goodwill 3,074,181 3,101,750 1.02.04.01.06 Software Leased 26,079 13,194 13 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Consolidated FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Current Year Previous Year Code Account Description 2 Total Liabilities 33,792,091 32,374,569 2.01 Current Liabilities 8,285,249 8,436,031 2.01.01 Social and Labor Obligations 117,966 122,143 2.01.01.01 Social Obligations 28,319 23,387 2.01.01.02 Labor Obligations 89,647 98,756 2.01.02 Trade Accounts Payable 4,056,216 3,674,705 2.01.02.01 Domestic Suppliers 3,184,282 3,040,491 2.01.02.02 Foreign Suppliers 871,934 634,214 2.01.03 Tax Obligations 243,198 253,678 2.01.03.01 Federal Tax Obligations 60,735 102,387 2.01.03.01.01 Income Tax and Social Contribution Payable 21,678 13,658 2.01.03.01.02 Other Federal 39,057 88,729 2.01.03.02 State Tax Obligations 179,810 149,199 2.01.03.03 Municipal Tax Obligations 2,653 2,092 2.01.04 Short Term Debts 2,529,360 2,696,594 2.01.04.01 Short Term Debts 2,529,360 2,696,594 2.01.04.01.01 Local Currency 2,233,105 2,415,207 2.01.04.01.02 Foreign Currency 296,255 281,387 2.01.05 Other Obligations 566,215 1,084,621 2.01.05.02 Other 566,215 1,084,621 2.01.05.02.01 Dividends and Interest on Shareholders' Equity Payable 1,910 336,677 2.01.05.02.04 Derivatives 203,294 357,182 2.01.05.02.05 Management and Employees Profit Sharing 167,058 177,064 2.01.05.02.07 Other Obligations 193,953 213,698 2.01.06 Provisions 772,294 604,290 2.01.06.01 Tax, Social Security, Labor and Civil Risk Provisions 258,604 243,939 2.01.06.01.01 Tax Risk Provisions 64,251 66,547 2.01.06.01.02 Social Security and Labor Risk Provisions 164,258 158,626 2.01.06.01.04 Civil Risk Provisions 30,095 18,766 2.01.06.02 Other Provisons 513,690 360,351 2.01.06.02.04 Vacations and Christmas Bonuses Provisions 464,663 311,324 2.01.06.02.05 Employee Benefits Provisions 49,027 49,027 2.02 Non-current Liabilities 10,134,293 9,242,384 2.02.01 Long-term Debt 8,216,435 7,484,596 2.02.01.01 Long-term Debt 8,216,435 7,484,596 2.02.01.01.01 Local Currency 1,455,233 1,657,256 2.02.01.01.02 Foreign Currency 6,761,202 5,827,340 2.02.02 Other Obligations 835,104 719,627 2.02.02.02 Other 835,104 719,627 2.02.02.02.06 Other Obligations 835,104 719,627 2.02.03 Deferred Taxes 22,164 20,566 2.02.03.01 Deferred Income Tax and Social Contribution 22,164 20,566 2.02.04 Provisions 1,060,590 1,017,595 2.02.04.01 Tax, Social Security, Labor and Civil Risk Provisions 786,635 775,359 2.02.04.01.01 Tax Risk Provisions 109,101 74,931 2.02.04.01.02 Social Security and Labor Risk Provisions 94,453 117,502 2.02.04.01.04 Civil Risk Provision 36,500 29,491 2.02.04.01.05 Contingent Liabilities 546,581 553,435 2.02.04.02 Other Provisons 273,955 242,236 2.02.04.02.04 Employee Benefits Provisions 273,955 242,236 2.03 Shareholders' Equity 15,372,549 14,696,154 2.03.01 Paid-in Capital 12,460,471 12,460,471 2.03.02 Capital Reserves 26,635 36,418 14 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Consolidated FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Current Year Previous Year Code Account Description 2.03.02.01 Goodwill on the Shares Issuance 62,767 62,767 2.03.02.04 Granted Options 97,794 72,225 2.03.02.05 Treasury Shares (95,867) (77,379) 2.03.02.07 Gain on Disposal of Shares 9,358 24,879 2.03.02.08 Goodwill on Acquisition of Non-Controlling Shareholders (47,417) (46,074) 2.03.04 Profit Reserves 2,607,115 2,511,880 2.03.04.01 Legal Reserves 273,367 273,367 2.03.04.02 Statutory Reserves 1,993,360 1,993,360 2.03.04.07 Tax Incentives Reserve 340,388 245,153 2.03.05 Accumulated Earnings / Loss 750,553 - 2.03.08 Other Comprehensive Income (505,014) (353,698) 2.03.08.01 Derivative Financial Instruments (329,667) (341,687) 2.03.08.02 Financial Instrument (Available for Sale) 2,418 (5,406) 2.03.08.03 Cumulative Translation Adjustments of Foreign Currency (211,450) (32,258) 2.03.08.04 Actuarial Losses 33,685 25,653 2.03.09 Non-controlling Shareholders' Equity 32,789 41,083 15 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Consolidated FS / Statement of Income (in thousands of Brazilian Reais) Accumulated Previous Accumulated Current Quarter Current Year Quarter Previous Year Account 07.01.14 to 01.01.14 to 07.01.13 to 01.01.13 to Code Account Description 3.01 Net Sales 7,981,096 23,010,736 7,578,450 22,312,793 3.02 Cost of Goods Sold (5,641,501) (16,734,684) (5,666,151) (16,826,535) 3.03 Gross Profit 2,339,595 6,276,052 1,912,299 5,486,258 3.04 Operating (Expenses) Income (1,437,226) (4,120,164) (1,447,851) (3,988,238) 3.04.01 Selling (1,129,005) (3,377,738) (1,173,160) (3,315,337) 3.04.02 General and Administrative (103,803) (314,514) (117,595) (338,786) 3.04.04 Other Operating Income 22,895 216,301 21,092 84,556 3.04.05 Other Operating Expenses (235,627) (675,044) (176,238) (426,319) 3.04.06 Equity Pick-Up 8,314 30,831 (1,950) 7,648 3.05 Income before Financial and Tax Results 902,369 2,155,888 464,448 1,498,020 3.06 Financial Results (199,774) (790,100) (127,127) (487,868) 3.06.01 Financial Income 615,560 1,203,685 313,322 943,987 3.06.02 Financial Expenses (815,334) (1,993,785) (440,449) (1,431,855) 3.07 Income Before Taxes 702,595 1,365,788 337,321 1,010,152 3.08 Income and Social Contribution (83,195) (159,661) (43,870) (151,523) 3.08.01 Current (30,540) (50,735) (17,377) (19,304) 3.08.02 Deferred (52,655) (108,926) (26,493) (132,219) 3.09 Net Income from Continued Operations 619,400 1,206,127 293,451 858,629 3.11 Net Income 619,400 1,206,127 293,451 858,629 3.11.01 Attributable to: BRF Shareholders 624,271 1,206,788 287,015 853,987 3.11.02 Attributable to: Non-Controlling Shareholders (4,871) (661) 6,436 4,642 3.99 Earnings per share - (Brazilian Reais/Share) 3.99.01 Earnings per Share - Basic 3.99.01.01 ON 0.71079 1.38408 0.33709 0.98632 3.99.02 Earning per Share - Diluted 3.99.02.01 ON 0.71034 1.38321 0.33681 0.98549 16 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Consolidated FS / Statement of Comprehensive Income (in thousands of Brazilian Reais) Accumulated Previous Accumulated Current Quarter Current Year Quarter Previous Year Account 07.01.14 to 01.01.14 to 07.01.13 to 01.01.13 to Code Account Description 4.01 Net Income 619,400 1,206,127 293,451 858,629 4.02 Other Comprehensive Income (334,083) (151,316) 26,637 (164,533) 4.02.01 Loss in Foreign Currency Translation Adjustments (135,126) (179,192) (9,709) (22,387) 4.02.02 Unrealized Gain (Loss) in Available for Sale Marketable Securities (1,088) 7,815 1,777 (22,398) 4.02.03 Taxes on unrealized gains on investments on available for sale 125 9 - 153 4.02.04 Unrealized losses in cash flow hedge (305,172) 16,092 38,451 (188,565) 4.02.05 Taxes on unrealized gains on investments available for sale 104,501 (4,072) - 82,497 4.02.06 Actuarial gains (losses) on defined benefits plans 4,057 12,169 (3,882) (18,957) 4.02.07 Taxes on actuarial unrealized gains (losses) on defined benefit plans (1,380) (4,137) - 5,124 4.03 Comprehensive Income 285,317 1,054,811 320,088 694,096 4.03.01 Attributable to: BRF Shareholders 290,188 1,055,472 313,652 689,454 4.03.02 Attributable to: Non-Controlling Shareholders (4,871) (661) 6,436 4,642 17 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Consolidated FS / Statement of Cash Flows (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01.01.14 to 01.01.13 to Code Account Description 6.01 Net Cash Provided by Operating Activities 3,337,952 2,280,249 6.01.01 Cash from Operations 3,011,929 2,698,074 6.01.01.01 Net Income for the Period 1,206,788 853,987 6.01.01.02 Non-controlling Shareholders (661) 4,642 6.01.01.03 Depreciation and Amortization 922,293 865,384 6.01.01.04 Gain on Disposals of Property, Plant and Equipments (101,350) (89,586) 6.01.01.05 Deferred Income Tax 108,926 132,219 6.01.01.06 Provision for Tax, Civil and Labor Risks 191,289 168,843 6.01.01.07 Other Provisions 39,701 (35,824) 6.01.01.08 Interest and Exchange Rate Variations 700,737 806,057 6.01.01.09 Equity Pick-Up (30,831) (7,648) 6.01.01.10 Results on the business combination (24,963) - 6.01.02 Changes in Operating Assets and Liabilities 326,023 (417,825) 6.01.02.01 Trade Accounts Receivable 614,037 394,352 6.01.02.02 Inventories (207,695) (626,375) 6.01.02.03 Trade Accounts Payable 343,150 202,680 6.01.02.04 Payment of Tax, Civil and Labor Risks Provisions (223,283) (152,723) 6.01.02.05 Payroll and Related Charges 310,348 77,845 6.01.02.06 Investment in Held for Trading Securities (295,424) - 6.01.02.07 Redemption of Held for Trading Securities 218,899 89,207 6.01.02.10 Other Financial Assets and Liabilities (157,410) (94,421) 6.01.02.11 Payment of Interest (402,207) (403,526) 6.01.02.12 Payment of Income Tax and Social Contribution (4,545) (1,510) 6.01.02.13 Interest on Shareholders' Equity Received 45,525 22,287 6.01.02.14 Biological assets 84,628 74,359 6.02 Net Cash Provided by Investing Activities (1,182,993) (1,147,932) 6.02.01 Marketable Securities - (314,991) 6.02.02 Redemptions of Marketable Securities - 402,867 6.02.03 Investment in Available for Sale Securities - (113,535) 6.02.04 Redemptions of Available for Sale Securities 22,501 122,595 6.02.05 Restricted Cash (11,132) (11,042) 6.02.06 Additions to Property, Plant and Equipment (832,339) (918,042) 6.02.07 Receivable from Disposals of Property, Plant and Equipment 131,189 174,229 6.02.08 Capital increase in subsidiaries - (17,500) 6.02.09 Additions to Intangible (43,652) (36,272) 6.02.10 Additions to Biological Assets (381,687) (381,780) 6.02.11 Other Investments, Net (8,800) (54,461) 6.02.12 Business Combination (59,073) - 6.03 Net Cash Provided by Financing Activities (633,267) (854,429) 6.03.01 Proceeds from Debt Issuance 3,988,278 3,015,359 6.03.02 Payment of Debt (3,876,634) (3,249,071) 6.03.03 Dividends and Interest on Shareholders' Equity Paid (726,013) (579,050) 6.03.06 Treasury Shares Acquisition (117,343) (78,634) 6.03.07 Treasury Shares Disposal 99,788 36,967 6.03.08 Capital increase in subsidiaries (1,343) - 6.04 Exchange Rate Variation on Cash and Cash Equivalents 143,819 66,527 6.05 Decrease in Cash and Cash Equivalents 1,665,511 344,415 6.05.01 At the Beginning of the Period 3,127,715 1,930,693 6.05.02 At the End of the Period 4,793,226 2,275,108 18 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Consolidated FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2014 to 09/30/2014 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings Other Comprehensive Income Shareholders' Equity Participation of Non-Controlling Shareholders Total Shareholders' Equity 5.01 Balance at January 1, 2014 12,460,471 36,418 2,511,880 - (353,698) 14,655,071 41,083 14,696,154 5.03 Opening Balance Adjusted 12,460,471 36,418 2,511,880 - (353,698) 14,655,071 41,083 14,696,154 5.04 Share-based Payments - (9,783) - (361,000) - (370,783) (7,633) (378,416) 5.04.03 Options Granted - 25,569 - - - 25,569 - 25,569 5.04.04 Treasury Shares Acquired - (117,343) - - - (117,343) - (117,343) 5.04.05 Treasury Shares Sold - 98,855 - - - 98,855 - 98,855 5.04.07 Interest on Shareholders' Equity - - - (361,000) - (361,000) - (361,000) 5.04.08 Gain on Disposal of Shares - (15,522) - - - (15,522) - (15,522) 5.04.09 Goodwill in the Acquisition of Non-Controlling Entities - (1,342) - - - (1,342) - (1,342) 5.05 Total Comprehensive Income - - - 1,206,788 (151,316) 1,055,472 (661) 1,054,811 5.05.01 Net Income for the Period - - - 1,206,788 - 1,206,788 (661) 1,206,127 5.05.02 Other Comprehensive Income - (151,316) (151,316) - (151,316) 5.05.02.01 Financial Instruments Adjustments - 16,092 16,092 - 16,092 5.05.02.02 Tax on Financial Instruments Adjustments - (4,072) (4,072) - (4,072) 5.05.02.06 Unrealized Loss in Available for Sale Marketable Securities - 7,824 7,824 - 7,824 5.05.02.08 Actuarial losses on defined benefit plans - 8,032 8,032 - 8,032 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - (179,192) (179,192) - (179,192) 5.06 Statements of Changes in Shareholders' Equity - - 95,235 (95,235) - 5.06.08 Tax Incentives Reserve - - 95,235 (95,235) - 5.07 Balance at September 30, 2014 12,460,471 26,635 2,607,115 750,553 (505,014) 15,339,760 32,789 15,372,549 19 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Consolidated FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2013 to 09/30/2013 (in thousands of Brazilian Reais) Capital Reserves, Granted Options Other Participation of Total Account and Treasury Retained Comprehensive Shareholders' Non-Controlling Shareholders' Code Account Description Capital Stock Shares Profit Reserves Earnings Income Equity Shareholders Equity 5.01 Balance at January 1, 2013 12,460,471 17,990 2,274,206 - (201,012) 14,551,655 37,512 14,589,167 5.03 Opening Balance Adjusted 12,460,471 17,990 2,274,206 - (201,012) 14,551,655 37,512 14,589,167 5.04 Share-based Payments - (1,058) (45,300) (359,000) - (405,358) (531) (405,889) 5.04.03 Options Granted - 21,697 - - - 21,697 - 21,697 5.04.04 Treasury Shares Acquired - (78,634) - - - (78,634) - (78,634) 5.04.05 Treasury Shares Sold - 36,967 - - - 36,967 - 36,967 5.04.06 Dividends - - (45,300) - - (45,300) - (45,300) 5.04.07 Interest on Shareholders' Equity - - - (359,000) - (359,000) - (359,000) 5.04.08 Gain on Disposal of Shares - 18,912 - - - 18,912 - 18,912 5.04.10 Participation of Non-Controlling Shareholders' - (531) (531) 5.05 Total Comprehensive Income - - - 853,987 (164,533) 689,454 4,642 694,096 5.05.01 Net Income for the Period - - - 853,987 - 853,987 4,642 858,629 5.05.02 Other Comprehensive Income - (164,533) (164,533) - (164,533) 5.05.02.01 Financial Instruments Adjustments - (168,294) (168,294) - (168,294) 5.05.02.02 Tax on Financial Instruments Adjustments - 62,226 62,226 - 62,226 5.05.02.06 Unrealized Gain in Available for Sale Marketable Securities - (22,245) (22,245) - (22,245) 5.05.02.08 Actuarial losses on defined benefit plans - (13,833) (13,833) - (13,833) 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - (22,387) (22,387) - (22,387) 5.06 Statements of Changes in Shareholders' Equity - - 67,486 (80,613) - (13,127) - (13,127) 5.06.08 Tax Incentives Reserve - - 80,613 (80,613) - 5.06.09 Reserve for income retention - - (13,127) - - (13,127) - (13,127) 5.07 Balance at September 30, 2013 12,460,471 16,932 2,296,392 414,374 (365,545) 14,822,624 41,623 14,864,247 20 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Consolidated FS / Statement of Value Added (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01.01.14 to 01.01.13 to Code Account Description 7.01 Revenues 25,756,600 25,117,589 7.01.01 Sales of Goods, Products and Services 25,334,366 24,594,519 7.01.02 Other Income (294,856) (181,420) 7.01.03 Revenue Related to Construction of Own Assets 713,800 687,909 7.01.04 (Provision) Reversal for Doubtful Accounts Reversal (Provisions) 3,290 16,581 7.02 Raw Material Acquired from Third Parties (16,528,173) (16,657,105) 7.02.01 Costs of Products and Goods Sold (13,416,563) (13,549,821) 7.02.02 Materials, Energy, Third Parties Services and Other (3,130,164) (3,116,614) 7.02.03 Recovery of Assets Values 18,554 9,330 7.03 Gross Value Added 9,228,427 8,460,484 7.04 Retentions (922,293) (865,384) 7.04.01 Depreciation, Amortization and Exhaustion (922,293) (865,384) 7.05 Net Value Added 8,306,134 7,595,100 7.06 Received from Third Parties 1,240,497 957,003 7.06.01 Equity Pick-Up 30,831 7,648 7.06.02 Financial Income 1,203,685 943,987 7.06.03 Other 5,981 5,368 7.07 Value Added to be Distributed 9,546,631 8,552,103 7.08 Distribution of Value Added 9,546,631 8,552,103 7.08.01 Payroll 3,304,200 3,269,589 7.08.01.01 Salaries 2,548,797 2,552,643 7.08.01.02 Benefits 590,279 557,217 7.08.01.03 Government Severance Indemnity Fund for Employees Guarantee Fund for Length of Service - FGTS 165,124 159,729 7.08.02 Taxes, Fees and Contributions 2,823,039 2,746,816 7.08.02.01 Federal 1,460,234 1,441,092 7.08.02.02 State 1,335,062 1,272,506 7.08.02.03 Municipal 27,743 33,218 7.08.03 Capital Remuneration from Third Parties 2,213,265 1,677,069 7.08.03.01 Interests 2,024,993 1,470,805 7.08.03.02 Rents 188,272 206,264 7.08.04 Interest on Own Capital 1,206,127 858,629 7.08.04.01 Interest on Shareholders' Equity 361,000 359,000 7.08.04.03 Retained Earnings 845,788 494,987 7.08.04.04 Non-Controlling Interest (661) 4,642 21 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance Market Value R$50.8 billion US$20.8 billion Prices BRFS3 R$58.24 BRFS US$23.79 Common shares: 872,473,246 shares 1,747,296 treasury shares Basis: 09.30.2014 Webcast Date: 10 09:00 BRT Portuguese and English Telephone: Dial–with connections in Brazil: +55 11 46886361 ou +55 11 28204001 Dial-in with connections in USA: +1 8887000802 www.brf-br.com/ir IR Contacts: Augusto Ribeiro Júnior CFO and IRO Christiane Assis IR Director +55 11 23225398 acoes@brf-br.com Dear Shareholders, BRF´s performance in the third quarter of 2014 highlights the consistency of the Company´s results, accompanying the fast rate of progress we have laid down and reaping the rewards of the structural review we started to introduce a year ago. We are eliminating inefficiencies, have become more proficient and are gaining more agility in the decision-making process, through a structured management approach which is reflected in the operating figures we present in this report. In Brazil, the go-to-market project has allowed us to expand our client network and take advantage of the cross-selling opportunities for our brands. The higher sales volume in 3Q14 is a result of this effort. At the same time, we have achieved important improvements in our service level, which showed an important increase of 13 percentage points over the beginning of the year when measured by the OTIF (on time, in full) index. Our latest launches of the Sadia brand, such as the Assa Fácil and Soltíssimo line, are continuing to receive a warm welcome from consumers. We also had the launch of a new campaign of franks produced by Perdigão, a brand which we are enthusiastic about, particularly due to the prospect of its return in certain categories next year, under the decisions and timetable established by Brazil´s anti-trust authority, the CADE, when it approved the merger. In the International market, we had a particularly solid quarter. This performance was in line with the series of initiatives that came into force during the year. These included optimizing volumes, enhancing the profitability of the main markets, as well as the strategy of acquiring distributors in the Middle East. Other relevant operational improvements included reductions in sea freight, increased phasing of shipments during the month and improved mix of markets. We emphasize that all these actions bring us confidence that the solid results obtained in 3Q14 were largely structural. It is also worth recalling that we concluded the construction of the plant in Abu Dhabi, in the United Arab Emirates. The official inauguration on November 26 will celebrate the Company´s expansion towards strategic markets and, above all, our efforts to transform BRF into an organization that is active globally. The 3Q14 was also marked by the signing of a binding memorandum of understandings (“MoU”) with Parmalat S.p.A., a member of Groupe Lactalis, establishing the terms and conditions for the sale of the Dairy business for R$1.8 billion . We expect this transaction to close by the first half of 2015 and do not anticipate relevant impacts in results. This operation, along with the sale of the beef assets, finalized on October 1, formed part of the strategy of divesting assets that are not part of our core business, in line with our aim of continuously improving the return on invested capital of the Company. 22 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance On September 25, the Board of Directors also approved the appointment of Pedro Faria as the Company´s Global CEO as of January 2, 2015 when Claudio Galeazzi will step down from the position. Pedro Faria has dedicated himself to the transition of the command of the Company with the support of the Board and the executive management. He has also gained great credibility, confirmed by the results he has presented as head of our international operations, along with his performance as a member of our Board for three years. The BRF we are delivering this quarter is also a Company that is heading towards a unique culture, with well-defined identity and values, based on meritocracy, pride in ownership, focused on results, dedicated to its clients and consumers, and working as a team. A company that is structured to present the growing results we have outlined and to deliver new and even more ambitious steps. Abilio Diniz Chairman of the Board of Directors Cláudio Galeazzi Global CEO 23 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance Highlights 3 rd Quarter 2014 (3Q14) Strategic Highlights · Following the roll out in 1H14 of the consolidation of the sales force in the small retail shops, the initial stage of the go-to-market (GTM) strategy in Brazil, the volume sold in the region started expanding. There was an increase of 3.4% y/y and 8.6% q/q in 3Q14, already excluding the impact of other sales. · This result also reflects the process of improving the Company´s service level, which showed an important rise of 13 percentage points over the beginning of the year when measured by the OTIF (on time, in full) index. · The portfolio rationalization project was concluded, with the elimination of the production of 35.0% of the SKUs (stock keeping unit) in Brazil and 32.0% on the International market, thereby favoring the simplification of the Company´s processes. · On the international front, our strategy of optimizing volumes and the profitability of the markets continued to pay off. In 3Q14, operating results showed structural improvements. Financial Highlights and Recent Transactions · The Zero Based Budget (ZBB) continued to have a positive impact on the Company´s results, with lower costs and expenses in 3Q14 than in 3Q13 and 2Q14, in absolute and relative terms. · The Company´s EBITDA came to R$1.2 billion, +61.3% y/y and +21.3% q/q, with a margin of 15.2% compared with 9.9% in 3Q13 and 13.0% in 2Q14. · Net income came to R$624 million, +117.5% y/y and +133.7% q/q, with a margin of 7.8% compared with 3.8% in 3Q13 and 3.5% in 2Q14. · The investments carried out in 3Q13 totaled R$512 million, +35.6% a/a. In the nine months of 2014 (9M14), BRF invested R$1.3 billion, below the R$1.4 billion invested in 9M13. We continue to direct investments to automation, logistics and systems (IT). · The Company ended the quarter with a net debt/EBITDA ratio (last 12 months) of 1.40x compared with 1.51x in 2Q14. · We signed a binding memorandum of understandings (“MoU”) on 09.03.2014 with Parmalat S.p.A., a company belonging to Groupe Lactalis, establishing the terms and conditions for the sale of the Dairy business, for R$1.8 billion. We expect this transaction to close by the first half of 2015 and do not anticipate relevant impacts on results (please refer to Explanatory Note 1.2 of the ITR Quarterly Information Report of 09.30.2014 and Material Fact of 09.03.2014). · We concluded the sale of the two beef slaughtering plants and from 10.01.2014 held 29,000,000 shares in Minerva, equivalent to approximately 16.29% of its total and voting capital stock. 24 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance BRF S.A. Results 1) Net Operating Revenues (NOR) NOR - R$ Million 3Q14 3Q13 y/y 2Q14 q/q Brazil 3,451 3,194 8.0% 3,312 4.2% International 3,374 3,249 3.8% 3,292 2.5% Dairy 767 760 0.9% 703 9.2% Food Services 389 374 3.9% 384 1.4% Total 7,981 7,578 5.3% 7,691 3.8% Consolidated net operating revenues (NOR) came to R$8.0 billion in 3Q14, +5.3% y/y, boosted by the Brazilian operations, thanks to a higher growth in volumes in the country. A q/q comparison shows the NOR expanded by 3.8%. Ø Brazil The results registered in Brazil in 3Q14 reflect the first effects of our projects in this market: the consolidation of the sales force in the small retail, which was finalized in May, the simplification of processes by cutting SKUs, and the gradual improvement in the service level have started to take off, translating into higher revenues. BRF has already started to expand the number of point of sales served (+22.0% since the end of 2013) and also achieve greater cross-selling amongst the brands. We maintain our expectation that the results from the abovementioned projects shall accelerate in the next years. 25 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance Brazil R$ Million Thousand Tons Average Price - R$ 3Q14 3Q13 y/y 2Q14 q/q 3Q14 3Q13 y/y 2Q14 q/q 3Q14 3Q13 y/y 2Q14 q/q In Natura 685 632 8.2% 640 7.0% 116 108 7.5% 104 11.5% 5.89 5.85 0.7% 6.14 (4.0%) Poultry 468 382 22.4% 416 12.5% 88 73 20.6% 75 16.3% 5.34 5.26 1.5% 5.52 (3.3%) Pork/Beef 217 250 (13.4%) 224 (3.1%) 29 35 (19.4%) 29 (1.0%) 7.59 7.06 7.5% 7.75 (2.2%) Processed Foods 2,537 2,337 8.5% 2,405 5.5% 382 373 2.3% 354 7.7% 6.65 6.26 6.1% 6.78 (2.0%) Others Sales 229 224 2.2% 268 (14.4%) 66 55 20.2% 81 (18.3%) 3.46 4.07 (15.0%) 3.31 4.8% Total 3,451 3,194 8.0% 3,312 4.2% 564 536 5.2% 540 4.5% 6.12 5.96 2.7% 6.14 (0.3%) Total without Other Sales 3,221 2,970 8.5% 3,044 5.8% 498 481 3.4% 459 8.6% 6.47 6.17 4.9% 6.64 (2.5%) NOR in Brazil amounted to R$3.5 billion in 3Q14, +8.0% y/y, driven by an increase in volumes of 5.2% y/y, basically due to the good performance of the small retail channel. On a q/q comparison, NOR rose by 4.2% and volumes by 4.5%. We note that in 3Q14 we have maintained average prices relatively stable in relation to 2Q14. If we exclude the other sales from the analysis, the numbers in the quarter give a better picture of the real scenario in Brazil, with NOR of R$3.2 billion, +8.5% y/y and +5.8% q/q, potentialized by a growth in volumes of +3.4% y/y and +8.6% q/q. It should be stressed that these results were achieved against a challenging retail scenario, particularly in the large chains. With regards to market share, BRF maintained its outstanding lead in the Processed Meat, Frozen products, Pizza and Margarine (core businesses). The Company upheld its decision to preserve profitability and continue with its strategy of structured growth. Market Share - Value (Last Reading) Readings: 1: July/August; 2: August/September Source: AC Nielsen Ø International There was a sharp rise in pork prices in the quarter due to the lower supply in North America, caused mainly by the PED virus. Beef prices also continued their upward trend, due to the cattle cycle. Finally, the poultry segment was also affected by higher prices of substitute proteins and prices also rose in turn. It is worth noting that the Russian sanctions imposed on the United States, the European Union , Canada, Australia and Norway had a direct impact on the flow of trade and price of proteins on the international front at the end of the quarter. 26 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance In this context, our strategies of optimizing volumes and the profitability of the markets continued to bring positive results. There was a structural improvement in all regions in 3Q14 (both y/y and q/q) with the exception of the Americas, more specifically Venezuela, where we decreased the volume sold, and Eurasia, as our plants were banned from exporting to Russia until the end of August (further details appear later in this report). International R$ Million Thousand Tons Average Price - R$ 3Q14 3Q13 y/y 2Q14 q/q 3Q14 3Q13 y/y 2Q14 q/q 3Q14 3Q13 y/y 2Q14 q/q In Natura 2,564 2,495 2.8% 2,502 2.5% 448 497 (9.9%) 440 1.9% 5.73 5.02 14.1% 5.69 0.6% Poultry 2,162 1,997 8.3% 1,993 8.5% 402 427 (5.9%) 386 4.4% 5.37 4.67 15.0% 5.17 4.0% Pork/Beef 402 499 (19.4%) 509 (21.0%) 46 70 (34.7%) 54 (15.7%) 8.82 7.15 23.4% 9.41 (6.3%) Processed Foods 796 754 5.6% 779 2.2% 112 112 0.6% 110 2.1% 7.09 6.76 5.0% 7.09 0.1% Others Sales 14 0 - 12 18.6% 0 0 - 0 - Total 3,374 3,249 3.8% 3,292 2.5% 560 609 (8.0%) 549 1.9% 6.02 5.34 12.9% 5.99 0.5% International NOR in 3Q14 amounted to R$3.4 billion, +3.8% y/y, boosted by an average price in reais 12.9% higher y/y (+13.7% y/y in dollar terms), although there was a decline in the volume sold of 8.0% y/y. A q/q comparison shows the NOR rose by 2.5%, due to an average price in reais that was 0.5% higher q/q (-1.5% q/q in dollar terms) and slightly higher volumes (+1.9% q/q). We present some comment on BRF´s main markets below: · Middle East: The sales volume came to 236 thousand tons, +10.0% y/y (+6.6% q/q), while the NOR amounted to R$1.3 billion, +18.3% y/y (+8.2% q/q). The improvement was due to the Company´s higher participation in important markets such as Saudi Arabia, Kuwait, Oman and Yemen. · Asia: The volume sold amounted to 133 thousand tons, +4.0% y/y (+7.8% q/q), while the NOR came to R$827 million, +26.4% y/y (+13.6% q/q). This increase was brought about by more adjusted inventories in Japan which led to price stability, as well as better average price in other markets in the region. · Europe: The sales volume was 68 thousand tons, a decline of 7.7% y/y (+3.4% q/q), while NOR totaled R$585 million, +12.0% y/y (+2.4% q/q). The positive period this market is experiencing, along with a healthier supply and demand balance, has configured good opportunities for the Company in terms of average prices. · Eurasia: The volume sold to the region came to 13 thousand tons and was 64.7% lower y/y (-41.2% q/q). This had a negative effect on NOR, which came to R$147 million and was 41.0% lower y/y (-38.7% q/q). The Russian government banned the import of pork from our plants in June, a decision that remained in place during most part of the quarter, justifying the steep fall in volume sold to the region in the period. In August, Russia then banned imports of poultry, pork and beef products, amongst others, from the United States, the European Union, Canada, Australia and Norway, a move that led to big hikes in prices in the country. As an alternative supplier for its imports, Russia allowed a number of Brazilian plants to export pork and poultry, including some of ours. As a result, it should be noted that the Company began redirecting volumes to Russia only in September, when our plants were allowed to export to that country. 27 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance · Africa: The sales volume came to 58 thousand tons, a decline of 7.9% y/y (+19.0% q/q), due to the Company´s strategy of optimizing volumes. The region´s NOR was R$241 million, +4.1% y/y (+20.7% q/q). · Americas: The volume sold was 63 thousand tons, a fall of 39.1% y/y (-19.2% q/q). This decline had a negative impact on NOR, which came to R$387 million, a decrease of 35.1% y/y (-15.4% q/q). These reductions were caused by the strategy of lowering shipments to Venezuela. Ø Dairy Dairy R$ Million Thousand Tons Average Price - R$ 3Q14 3Q13 y/y 2Q14 q/q 3Q14 3Q13 y/y 2Q14 q/q 3Q14 3Q13 y/y 2Q14 q/q Dry Division 432 404 6.9% 386 11.8% 152 137 11.1% 140 8.6% 2.84 2.95 (3.8%) 2.76 3.0% Frozen and Fresh Division 335 337 (0.4%) 317 5.9% 60 65 (7.8%) 57 3.9% 5.61 5.20 8.0% 5.51 1.9% Other Sales 0 20 - 0 - 0 27 - 0 - - 0.73 - - - Total 767 760 0.9% 703 9.2% 212 229 (7.5%) 198 7.2% 3.62 3.32 9.0% 3.56 1.8% NOR from Dairy in 3Q14 registered R$767 million, +0.9% y/y, boosted by an average price rise of 9.0% y/y. The volume declined by 7.5% y/y as a result of the Company´s strategy of pursuing profitability in terms of the sales mix. A q/q comparison shows the NOR expanded by 9.2%, following an increase in volume of 7.2%, along with a rise of 1.8% in the average price. Ø Food Services The Food Services results in 3Q14 highlighted the recovery of revenues, driven by higher volumes thanks to better Company execution. We note, however, that the pricing scenario remains challenging, considering the current level of inflation in the food consumed outside the home. Additionally, it is worth noting that the Company´s average price was also impacted by the change in the mix of products aiming at a higher profitability, given the lower volume of in natura beef. Food Services R$ Million Thousand Tons Average Price - R$ 3Q14 3Q13 y/y 2Q14 q/q 3Q14 3Q13 y/y 2Q14 q/q 3Q14 3Q13 y/y 2Q14 q/q Total 389 374 3.9% 384 1.4% 56 54 3.0% 53 3.9% 7.00 6.94 0.9% 7.18 (2.5%) Food Services posted NOR of R$389 million in 3Q14, +3.9% y/y, driven higher by an increase of 3.0% y/y in volumes, particularly in the elaborated/processed categories , along with a rise in the average price of 0.9% y/y, mainly in the elaborated/processed products. In a q/q comparison, NOR rose by 1.4%, due to a rise in volume of 3.9% even though the average price fell by 2.5%. 28 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance Breakdown of the Consolidated NOR (%) (Quarterly) 2) Cost of Goods Sold (COGS) COGS - R$ Million 3Q14 3Q13 y/y 2Q14 q/q COGS (5,642) (5,666) (0.4%) (5,647) (0.1%) % of the NOR (70.7%) (74.8%) 4.1 p.p. (73.4%) 2.7 p.p. COGS/Kg (4.05) (3.97) 2.2% (4.21) (3.8%) Our COGS in 3Q14 came to R$5.6 billion, equivalent to 70.7% of NOR compared with 74.8% in 3Q13 and 73.4% in 2Q14. All business units had a positive contribution to this result. There was a fall of 0.4% over 3Q13 in the COGS y/y, due to the lower cost of grains and milk collection. Despite the fall in absolute terms, the COGS/kg ratio rose slightly in the period (+2.2% y/y) as our volumes fell by 2.6%. (It is worth noting that the strategy of reducing volumes that got underway from the end of 2013 led to a smaller dilution of the plants´ fixed costs.) The COGS remained stable in relation to 2Q14 in absolute terms. In terms of COGS/kg, we would point out that it fell by 3.8% q/q, while volumes were 3.8% higher q/q. Costs that eased in the period included grains and milk collection. It is worth mentioning that the benefit from the lower grain costs was not fully captured in the period, particularly in Brazil, where our mix of products consists mostly of pork or is a result of the processing of this raw material, which has a longer cycle. In relation to the poultry chain, we were able to capture the benefit considering this protein has a shorter cycle. 29 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance Ø Slaughtering and Production There was a decline of 6.4% y/y in poultry slaughtering activities in 3Q14, reflecting our strategy of optimizing volumes, especially in the International market. A q/q comparison shows an increase of 8.2%. Pork/beef slaughtering activities were 1.4% lower y/y, mainly as a result of our strategy of deverticalizing the beef business. A q/q comparison shows an increase of 2.1%. We produced 1.3 million tons of food in 3Q14, a volume that was 3.7% lower y/y. A q/q comparison shows that the volume registered was 8.1% higher. Production 3Q14 3Q13 y/y 2Q14 q/q Poultry Slaughter (Million Heads) 432 461 (6.4%) 399 8.2% Hog/ Cattle Slaughter (Thousand Heads) 2,456 2,492 (1.4%) 2,407 2.1% Production (Thousand Tons) 1,341 1,393 (3.7%) 1,240 8.1% Meats* 989 1,050 (5.8%) 930 6.4% Dairy 227 208 9.3% 187 21.0% Other Processed Products** 125 135 (7.3%) 123 1.8% Feed and Premix (Thousand Tons) 2,641 2,792 (5.4%) 2,562 3.1% * Volumes of Meat of 3Q13 changed from 1,053.2 to 1,050.4 due to a corretion in volume of Argentina's production ** Volumes of Other Processed Products of 3Q13 changed from 135.2 to 134.7 due to a correction in volumes of Argentina's production. 3) Gross Profit Gross Profit - R$ Million 3Q14 3Q13 y/y 2Q14 q/q Gross Profit 2,340 1,912 22.3% 2,044 14.5% Gross Margin (%) 29.3% 25.2% 4.1 p.p. 26.6% 2.7 p.p. As previously described, BRF is reporting more robust figures, which culminated into a gross profit of R$2.3 billion in 3Q14, +22.3% y/y and +14.5% q/q. The gross margin was 29.3% in 3Q14 compared with 25.2% in 3Q13 and 26.6% in 2Q14. All business units had a positive contribution to this result, especially the International market. 4) Operating Expenses 30 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance Operating Expenses - R$ Million 3Q14 3Q13 y/y 2Q14 q/q Selling Expenses (1,129) (1,173) (3.8%) (1,137) (0.7%) % of the NOR (14.1%) (15.5%) 1.3 p.p. (14.8%) 0.6 p.p. General and Administrative Expenses (104) (118) (11.7%) (109) (4.6%) % of the NOR (1.3%) (1.6%) 0.3 p.p. (1.4%) 0.1 p.p. Operating Expenses (1,233) (1,291) (4.5%) (1,246) (1.0%) % of the NOR (15.4%) (17.0%) 1.6 p.p. (16.2%) 0.7 p.p. In 3Q14, our operating expenses came to R$1.2 billion, showing a continuous decline in the quarter (-4.5% y/y and -1.0% q/q). This is a result of better expenses management (reflecting part of the results obtained from the ZBB project), and was possible even with higher marketing and trade marketing investments, a practice that has been adopted since the beginning of the year. In percentage terms, the operating expenses represented 15.4% of NOR in 3Q14 compared with 17.0% in 3Q13 and 16.2% in 2Q14. It is important to highlight that such expenses dilution was evidenced in Brazil, the International market, Dairy and Food Services business units (regarding dilution in Food Services, we refer to the annual comparison). *The aim of the ZBB is to review the Company´s budget expenses, giving priority to those activities and processes that are essential to the business. The accumulated results in the 9M14 period already show improvements from this project and we should have additional improvements to be captured by December of this year, at least. The main measure adopted was the review of the headcount and administrative expenses which were concluded in 2Q14. 5) Other Operating Results Other Operating Results - R$ Million 3Q14 3Q13 y/y 2Q14 q/q Other Operating Revenues 23 21 8.5% 145 (84.2%) Other Operating Expenses (236) (176) 33.7% (262) (10.1%) Other Operating Results (213) (155) 37.1% (117) 81.1% % of the NOR (2.7%) (2.0%) (0.6) p.p. (1.5%) (1.1) p.p. The other operating results line showed an expense of R$ 213 million in 3Q14. There was an increase of 37.1% y/y, due mainly to the higher spending on restructuring and other provisions. There was an increase of 81.1% q/q in relation to 2Q14, mainly arising from the fact that, in 2Q14 there was a non-recurring gain from the sale of the pork asset at Carambeí, which positively impacted the other operating results line in that quarter. 31 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance 6) Operating Result (EBIT) EBIT R$ Million EBIT Margin 3Q14 3Q13 y/y 2Q14 q/q 3Q14 3Q13 y/y 2Q14 q/q Brazil 383 275 39.2% 384 (0.4%) 11.1% 8.6% 2.5 p.p. 11.6% (0.5) p.p. International 413 128 221.7% 255 61.7% 12.2% 4.0% 8.3 p.p. 7.8% 4.5 p.p. Dairy 68 34 98.9% 26 160.2% 8.9% 4.5% 4.4 p.p. 3.7% 5.2 p.p. Food Services 38 27 43.0% 26 49.0% 9.9% 7.2% 2.7 p.p. 6.7% 3.2 p.p. Total 902 464 94.3% 692 30.5% 11.3% 6.1% 5.2 p.p. 9.0% 2.3 p.p. The consolidated EBIT in 3Q14 was R$902 million, +94.3% y/y, with a positive contribution from all business units, particularly the International market. The consolidated margin was 11.3% compared with 6.1% in 3Q13. The q/q comparison shows that EBIT expanded by 30.5% , while margin expanded 2.3 p.p. q/q . Ø Brazil Brazil - R$ Million 3Q14 3Q13 y/y 2Q14 q/q NOR 3,451 3,194 8.0% 3,312 4.2% EBIT 383 275 39.2% 384 (0.4%) EBIT Margin (%) 11.1% 8.6% 2.5 p.p. 11.6% (0.5) p.p. EBIT from the Brazilian operations reached R$383 million, +39.2% y/y and -0.4% q/q, with a margin of 11.1% compared with 8.6% in 3Q13 and 11.6% in 2Q14. It is worth stressing that, Brazilian operations showed improvements in costs and expenses, with exception of the “Other Operating Results” line, which made it difficult to compare the EBIT margin on a quarterly basis (refer to section “Other Operating Results”). Ø International International - R$ Million 3Q14 3Q13 y/y 2Q14 q/q NOR 3,374 3,249 3.8% 3,292 2.5% EBIT 413 128 221.7% 255 61.7% EBIT Margin (%) 12.2% 4.0% 8.3 p.p. 7.8% 4.5 p.p. EBIT from International operations was R$413 million, +221.7% y/y and +61.7% q/q, with a margin of 12.2% compared with 4.0% in 3Q13 and 7.8% in 2Q14. As we have mentioned previously, there was a structural improvement in all regions in 3Q14, with the exception of the Americas (Venezuela) and Eurasia (we only started to benefit from the impact of Russia opening its market to Brazil in September.) 32 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance In addition to the volume optimization decision, as well as the strategy of acquiring distributors in the Middle East, we would highlight among the main structural improvements on the International market: important reductions in sea freight, better phasing of shipments during the month (which brings greater predictability and savings), and enhanced “mix” of markets. Ø Dairy Dairy - R$ Million 3Q14 3Q13 y/y 2Q14 q/q NOR 767 760 0.9% 703 9.2% EBIT 68 34 98.9% 26 160.2% EBIT Margin (%) 8.9% 4.5% 4.4 p.p. 3.7% 5.2 p.p. EBIT from Dairy operations came to R$68 million, +98.9% y/y and +160.2% q/q, with a margin of 8.9% compared with 4.5% in 3Q13 and 3.7% in 2Q14. This result was influenced by lower milk collection costs, greater efficiency and greater dilution of expenses. Ø Food Services Food Services - R$ Million 3Q14 3Q13 y/y 2Q14 q/q NOR 389 374 3.9% 384 1.4% EBIT 38 27 43.0% 26 49.0% EBIT Margin (%) 9.9% 7.2% 2.7 p.p. 6.7% 3.2 p.p. EBIT from Food Services was R$38 million, +43.0% y/y and +49.0% q/q, with a margin of 9.9% compared with 7.2% in 3Q13 and 6.7% in 2Q14. This result was influenced by lower grains costs, greater efficiency and greater dilution of expenses (regarding the expenses dilution, we refer to the annual comparison). 7) Net Financial Results R$ Million 3Q14 3Q13 y/y 2Q14 q/q Financial Income 616 313 96.5% 258 139.0% Financial Expenses (815) (440) 85.1% (651) 25.2% Net Financial Income (Expenses) (200) (127) 57.1% (394) (49.3%) Net financial expenses came to R$200 million in the quarter, +57.1% y/y, impacted by interest on leasing and the adjustment to present value line. There was a fall of 49.3% over 2Q14, mainly because of the Company’s long term liability management in 2Q14 (bonds repurchase). 33 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance The use of non-derivative and derivative financial instruments for foreign exchange protection permits a significant reduction in net currency exposure in the balance sheet. We moved from a currency exposure impacting the result of US$37 million “long” in 2Q14 to US$36 million “long” in 3Q14; in other words, we are practically neutral in relation to currency exposure (please refer to Explanatory Note 4.1.d). On 09.30.14, the non-derivative financial instruments designated as hedge accounting for the currency cover of the cash flow accounted to US$ 600 million. Furthermore, the derivative financial instruments designated as hedge accounting, in the cash flow hedge concept for covering highly likely exports, came to US$870 million, €74 million and £22 million, in their respective currencies. These instruments also made a direct contribution to the reduction in the currency exposure. In both cases, the unrealized result from the exchange rate variation was accounted in Other Comprehensive Income. 8) Indebtedness R$ Million Current Non-Current Total Total q/q Total ?% Debt Local Currency (2,250) (1,455) (3,705) (4,022) (7.9%) (4,073) (9.0%) Foreign Currency (483) (6,761) (7,244) (6,447) 12.4% (6,466) 12.0% Gross Debt (2,733) (8,216) (10,949) (10,469) 4.6% (10,538) 3.9% Cash Investments Local Currency 1,184 171 1,355 1,485 (8.8%) 1,091 24.2% Foreign Currency 4,201 - 4,201 3,870 8.5% 2,663 57.7% Total Cash Investments 5,385 171 5,556 5,355 3.7% 3,754 48.0% Net Debt 2,652 (8,046) (5,394) (5,113) 5.5% (6,784) (20.5%) Exchange Rate Exposure - US$ Million - - (16) 26 - (87) (81.1%) The Total Gross Debt, as shown above, accounts for the total financial debt amounting to R$10,746.0 million, plus other financial liabilities amounting to R$203.0 million, as stated in Explanatory Note 4.1.f of the ITR Quarterly Information Report of 09.30.2014. 34 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance Net Debt/EBITDA Evolution The Company´s net debt came to R$5.4 billion, 5.5% higher than in 06.30.14, bringing a net debt/EBITDA ratio (in the last 12 months) to 1.40x compared with 1.51x in 2Q14. The slight increase in the net debt q/q was due mainly to the payment of interest on capital and the exchange rate variation. 9) Investments (Capex) Capex (9M14): R$1.3 billion Capex (3Q14): R$512 million Investments carried out in the quarter came to R$512 million, an increase of 35.6% y/y. This amount also includes R$130 million in investments in biological assets (breeding stock). We continue to direct investments to automation, logistics, and IT systems. 35 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance 10) Financial Cycle Financial Cycle (Acc. Receivable + Stocks – Acc. Payable)/NOR The Company has been focusing on optimizing its working capital, leading to an improvement in the financial cycle to 41.1 days at the end of 3Q14 from 56.2 days at the end of 3Q13. In percentage terms, it came to 10.8% of NOR in 3Q14, compared with 14.0% in 3Q13. This improvement reflects the results of the important projects established within the Company, particularly in the accounts payable and receivable lines. A comparison with 2Q14 shows our working capital was mainly impacted by the rebuilding of grain inventories, as well as the increase in the inventories of finished products in Brazil (commemorative items). 11) Simplified Cash Flow The simplified cash flow (EBITDA – Financial Cycle Variation – Capex) came to R$459 million in 3Q14, reflecting the Company´s operating improvement in the period. However, it fell by 51.9% q/q, mainly because of the increase in inventories mentioned in the “Financial Cycle” section, which had a negative effect on the working capital in the quarter. 36 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance Simplified Cash Flow (EBITDA – Financial Cycle Variation - Capex) 12) Equity Income Result The equity income result from the results of affiliates and Joint Ventures represented a gain of R$8 million in 3Q14 compared to the loss of R$2 million in 3Q13. This corresponds to an increase of R$6 million y/y, primarily reflecting the results from the Up! Alimentos Ltda. affiliate. 13) Income Tax and Social Contribution Income Tax and Social Contribution - R$ Million 3Q14 3Q13 y/y 2Q14 q/q Income before Taxes 703 337 108.3% 298 135.9% Income Tax and Social Contribution (83) (44) 89.6% (31) 172.4% Effective Tax Rates (%) (11.8%) (13.0%) 1.2 p.p. (10.3%) (1.6) p.p. Income tax and social contributions came to an expense of R$83 million in 3Q14 compared with R$44 million in 3Q13, representing an effective rate of 11.8% and 13.0%, respectively. The main factors that lead the Company to present a lower effective rate than the nominal figure are related to the fiscal benefit in the payment of interest on capital, subventions for investments and the results of subsidiaries located overseas (please refer to Explanatory Note 13.3). 14) Non-Controlling Shareholders The result attributed to non-controlling shareholders of subsidiaries in Argentina, the Middle East and Europe, represented revenues of R$5 million in 3Q14 compared with R$6 million in 3Q13. 37 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance 15) Net Income Net Income - R$ Million 3Q14 3Q13 y/y 2Q14 q/q Net Income 624 287 117.5% 267 133.7% Net Margin (%) 7.8% 3.8% 4.0 p.p. 3.5% 4.3 p.p. As a result of the Company´s operational improvements, net income in 3Q14 came to R$624 million, growing 117.5% y/y, generating a net margin of 7.8%, 4.0 p.p. above 3Q13. In relation to 2Q14, net income grew 133.7% q/q, with a net margin expansion of 4.3 p.p Nevertheless, it is worth highlighting that in 2Q14 we incurred in non-recurring financial expenses related to the Company’s long term liability management process (bonds repurchase), as detailed in the “Financial Results” section, which should be taken into account for the q/q analysis. 16) EBITDA EBITDA - R$ Million 3Q14 3Q13 y/y 2Q14 q/q Net Income 624 287 117.5% 267 133.7% Income Tax and Social Contribution 83 44 89.6% 31 172.4% Net Financial 200 127 57.1% 394 (49.3%) Depreciation and Amortization 308 296 4.2% 311 (0.8%) EBITDA 1,216 754 61.3% 1,002 21.3% EBITDA Margin (%) 15.2% 9.9% 5.3 p.p. 13.0% 2.2 p.p. EBITDA – Quarterly Trend (R$ Million) All the efforts described throughout this report were also reflected in EBITDA, which came to R$1.2 billion in 3Q14, a growth of 61.3% y/y and 21.3% q/q. This result was reflected in an EBITDA margin of 15.2% in 3Q14 compared with 9.9% in 3Q13 and 13.0% in 2Q14, mainly driven by the International market. 38 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance 17) Shareholders´ Equity On 09.30.2014, Shareholders´ Equity amounted to R$15.4 billion compared with R$15.1 billion on 06.30.2014, due mainly to the higher net results achieved over the quarter. 18) Interest on Capital and Dividends The Board of Directors Extraordinary Meeting held on 06.18.14 approved the payment of R$361 million related to interest capital, paid on 08.15.14 (please refer to Explanatory Note 26.2). Stock Market The Company´s market capitalization came to R$50.8 billion at the end of the quarter. 39 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance Performance of the shares on the BM&FBovespa (3Q14) Source: Bloomberg 40 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance Performance of the ADRs on the NYSE (3Q14) Source: Bloomberg Diffused Control Base: 09.30.2014 Number of Shares: 872,473,246 (common) Capital Stock: R$12.5 billion 41 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance 42 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance 43 43 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance 44 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance 45 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance 46 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance Appendix Sales by Channel – Brazil (% of Net Operating Revenues - NOR) *BRF has adopted a new sales structure since January 2014 in order to make this classification fit more adequately into the Company´s current situation. All clients were reclassified for this new structure, in line with their profiles, creating new groups with a different make-up and size from those existing in 2013. This reorganization mainly affected the Wholesale and Retail channels. International Sales by Region (% of Net Operating Revenues - NOR) 47 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance Marketing and Innovation We announced the launch of two products that were responsible for raising the Company´s modern and innovative profile in 3Q14. Among the highlights was the launch of Frango Fácil Sadia, a breakthrough that reinvented the roast chicken concept. The film of the product was seen by 91% of consumers and showed a strong link with the Sadia brand, with a positive impact, relevance, understanding and purchasing intention. We also had the launch of the first aerated margarine in Brazil, Qualy Aéra . The campaign was seen by 88% of consumers (high visibility), showed a strong connection with the Qualy brand and was regarded as interesting and original. Another event in 3Q14 was the release of the BrandZ*study containing the ranking of the 50 most valuable brands in Latin America and Brazil. The Sadia brand was the most valuable in Brazil in the food category, followed by Perdigão. * BrandZ Study: TOP 50 Most valuable Latin America brands –WPP and Millward Brown Vermeer, September 2014. Rating The Company has investment grade rating BBB- from Fitch Ratings and Standard & Poor’s and Baa rating from Moody’s, all with a positive outlook. We highlight the fact that Fitch Ratings and Standard & Poor’s raised the national rating of BRF to AA+. Novo Mercado BRF joined the Novo Mercado segment of the BM&FBovespa on 04.12.2006 and is bound by the Market Arbitration Chamber, under its commitment clause to the bylaws and regulations. Risk Management BRF and its subsidiaries have adopted a series of measures previously structured and addressed in line with its risk policy to maintain the inherent risks to its business under the strictest control. Risks on the operating market, sanitary control, grains, food safety, environmental protection, internal controls and financial risks are monitored. Explanatory Note 4 of the Financial Statements gives details of this supervision and further details can also be found in our Reference Form and 20F Report presented annually to the Brazilian Securities Exchange Commission (CVM) and the US Securities Exchange Commission (SEC), respectively. Social Report and Appreciation of Human Capital BRF operates in Brazil with 47 plants, 27 distribution centers, TSPs, farms and sales affiliates. Abroad, it has 7 industrial plants in Argentina and 2 in Europe (UK and Holland), as well as 19 sales offices. It has more than 100,000 employees throughout the world. 48 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Management Report / Comments on the Performance In synergy with the Company’s transformation movement and the value raise of human capital that is being implemented through the Viva BRF program, we launched a new Apprentice Trail for BRF leaders. The project will initially focus on the Company´s supervisors who are responsible for the direct oversight of around 95% of BRF´s employees. Another highlight related to the Company´s human capital in 3Q14 was the work in training employees on aspects of the ongoing obligatory, legal and health and safety at work standards. Health and Safety at Work (SSMA) The Health and Safety at Work Supervision (known as SSMA) continues to make considerable progress. In August 2014, the lowest rate of accidents with work stoppage in the history of BRF´s SSMA registered a Frequency Rate (FR) of 0.89. Stock Options Plan The Company currently has 6,581,935 stock options granted to 225 executives, with a maximum exercise period of five years, as established in the Regulations of the Stock Options Plan approved on 03.31.10 and modified in 04.24.2012, 04.09.2013 and 04.03.2014 at the Annual Ordinary and Extraordinary Shareholders´ Meetings. These include the CEO, vice-presidents, directors and other BRF executives. Relationship with the independent auditors The Company announces, under CVM Instruction Nº 381 of January 14, 2003, that its policy of contracting services not related to the external audit is based on principles that preserve the independence of the auditor. Within the terms of the CVM Instruction Nº 480 of December 07, 2009,, the management declares that, at a meeting held on 10.30.2014, discussed, reviewed and agreed with the information expressed in the review of the independent auditors´ report on the financial information related to the period covering the three months ending on 09.30.2014. Disclaimer The statements in this report related to the Company's business perspective, projections and results, and its growth potential are mere forecasts and have been based on the management's expectations of the Company's future. These expectations are highly dependent on market changes and the overall economic performance of the country, the sector and international markets; they are, therefore, subject to changes. 49 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 1. COMPANY’S OPERATIONS BRF S.A. (“BRF”) and its subsidiaries (collectively the “Company”) is one of Brazil’s largest companies in the food industry. BRF is a public company, listed on the New Market of Brazilian Securities, Commodities & Futures Exchange (“BM&FBOVESPA”), under the ticker BRFS3, and listed on the New York Stock Exchange (“NYSE”), under the ticker BRFS. It´s headquarter is located at 475, Rua Jorge Tzachel in the City of Itajaí, State of Santa Catarina. With a focus on raising, producing and slaughtering of poultry, pork and beef for processing, production and sale of fresh meat, processed products, milk and dairy products, pasta, frozen vegetables and soybean by-products, among which the following are highlighted: · Whole chickens and turkey and frozen cuts of chicken, frozen turkey, pork and beef; · Ham products, bologna, sausages, frankfurters and other smoked products; · Hamburgers, breaded meat products and meatballs; · Lasagnas, pizzas, cheese breads, pies and frozen vegetables; · Milk, dairy products and desserts; · Juices, milk and soy juices ; · Margarine, sauces and mayonnaise; and · Soy meal and refined soy flour, as well as animal feed. The Company's activities are segregated into 4 operating segments, being domestic market, foreign market, food service and dairy products, as disclosed in note 5. In the domestic market, the Company operates 47 manufacturing facilities, being: 34 meat processing plants, 13 dairy products processing plants, 3 margarine processing plants, 3 pasta processing plants, 3 soybean crushing plant and 1 dessert processing plant, located close to the Company’s raw material suppliers or the main consumer centers. The Company has an advanced distribution system and uses 27 distribution centers to deliver its products to supermarkets, retail stores, wholesalers, restaurants and other institutional customers in the domestic and foreign markets. In the foreign market, the Company operates 9 manufacturing facilities, being: 6 meat processing plants, 1 margarine and oil processing plant, 1 sauces and mayonnaise processing plant, 1 frozen vegetables processing plant and 13 distribution centers, besides subsidiaries or sales offices in the United Kingdom, Italy, Austria, Hungary, Japan, The Netherlands, Russia, Singapore, United Arab Emirates, Portugal, France, Germany, Turkey, China, Cayman Islands, South Africa, Venezuela, Uruguay and Chile. The Company exports to more than 110 countries. 50 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BRF has a number of trademarks among which the most important are: Batavo, Claybom, Chester®, Elegê, Fazenda, Nabrasa, Perdigão, Perdix, Hot Pocket, Miss Daisy, Nuggets, Qualy, Sadia, Speciale Sadia, Dánica and Paty, in addition to licensed trademarks such as Bob Esponja, Trakinas, Philadelfia, Mickey Mouse, Minnie, Pateta, Pato Donald and Disney. The table below summarizes the direct and indirect ownership interests of the Company, as well as the activities of each subsidiary and associate: 51 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Interest in subsidiaries Subsidiary Main activity Country Participation 12.31.13 Avipal Centro-oeste S.A. (a) Industrialization and commercializations of milk Brazil Direct 100.00% 100.00% Avipal S.A. Construtora e Incorporadora (a) Construction and real estate marketing Brazil Direct 100.00% 100.00% BRF GmbH Holding Austria Direct 100.00% 100.00% Al Khan Foodstuff LLC (l) Industrialization and commercialization of products Oman Indirect 40.00% - Al-Wafi Food Products Factory LLC (c) Industrialization and commercialization of products United Arab Emirates Indirect 49.00% 49.00% Badi Ltd. Import and commercialization of products United Arab Emirates Indirect 100.00% 100.00% Al-Wafi Al-Takamol Imp. Import and commercialization of products Saudi Arabia Indirect 75.00% 75.00% BRF Global Company South Africa Proprietary Ltd. Import and commercialization of products South Africa Indirect 100.00% 100.00% BRF Global Company Nigeria Ltd. Marketing and logistics services Nigeria Indirect 1.00% 1.00% BRF Foods GmbH (g) Industralization, import and commercialization of products Austria Indirect 100.00% - BRF Foods LLC Import and commercialization of products Russia Indirect 90.00% 90.00% BRF Global Company Nigeria Ltd. Marketing and logistics services Nigeria Indirect 99.00% 99.00% BRF Global GmbH (b) Holding and trading Austria Indirect 100.00% 100.00% Xamol Consultores Serviços Ltda. (a) Import and commercialization of products Portugal Indirect 100.00% 100.00% Qualy 5201 B.V. (b) Import and commercialization of products The Netherlands Indirect 100.00% 100.00% BRF Japan KK Marketing and logistics services Japan Indirect 100.00% 100.00% BRF Korea LLC Marketing and logistics services Korea Indirect 100.00% 100.00% BRF Singapore PTE Ltd. Marketing and logistics services Singapore Indirect 100.00% 100.00% Federal Foods Ltd. (d) Import and commercialization of products United Arab Emirates Indirect 49.00% 49.00% Perdigão Europe Ltd. Import and commercialization of products Portugal Indirect 100.00% 100.00% Perdigão France SARL Marketing and logistics services France Indirect 100.00% 100.00% Perdigão International Ltd. Import and commercialization of products Cayman Island Indirect 100.00% 100.00% BFF International Ltd. Financial fundraising Cayman Island Indirect 100.00% 100.00% Highline International (a) Financial fundraising Cayman Island Indirect 100.00% 100.00% Plusfood Germany GmbH Import and commercialization of products Germany Indirect 100.00% 100.00% Plusfood Holland B.V. Administrative services The Netherlands Indirect 100.00% 100.00% Plusfood B.V. Industrialization, import and commercializations of products The Netherlands Indirect 100.00% 100.00% Plusfood Hungary Trade and Service LLC Import and commercialization of products Hungary Indirect 100.00% 100.00% Plusfood Iberia SL Marketing and logistics services Spain Indirect 100.00% 100.00% Plusfood Italy SRL Import and commercialization of products Italy Indirect 67.00% 67.00% Plusfood UK Ltd. Import and commercialization of products England Indirect 100.00% 100.00% Plusfood Wrexham Industrialization, import and commercializations of products England Indirect 100.00% 100.00% Rising Star Food Company Ltd. (i) Industralization, import and commercialization of products China - - 50.00% Sadia Chile S.A. Import and commercialization of products Chile Indirect 40.00% 40.00% Sadia Foods GmbH (a) Import and commercialization of products Germany Indirect 100.00% 100.00% BRF Foods LLC Import and commercialization of products Russia Indirect 10.00% 10.00% Wellax Food Logistics C.P.A.S.U. Lda. Import and commercialization of products Portugal Indirect 100.00% 100.00% Mato Grosso Bovinos S.A. (e) Participation in other companies Brazil Direct 99.00% 99.00% Establecimiento Levino Zaccardi y Cia. S.A. Industrialization and commercializations of dairy products Argentina Direct 98.26% 98.26% K&S Alimentos S.A. Industrialization and commercialization of products Brazil Affiliate 49.00% 49.00% Nutrifont Alimentos S.A. (c) Industrialization and commercialization of products Brazil Affiliate 50.00% 50.00% Perdigão Trading S.A. (a) Holding Brazil Direct 100.00% 100.00% PSA Laboratório Veterinário Ltda. Veterinary activities Brazil Indirect 12.00% 12.00% PP-BIO Administração de bem próprio S.A. Management of assets Brazil Affiliate 33.33% 33.33% PSA Laboratório Veterinário Ltda. Veterinary activities Brazil Direct 88.00% 88.00% Mato Grosso Bovinos S.A. (f) Participation in other companies Brazil Indirect 1.00% - Sino dos Alpes Alimentos Ltda. (a) (k) Industrialization and commercializations of products Brazil Indirect 99.99% 100.00% PR-SAD Administração de bem próprio S.A. (h) Management of assets Brazil Affiliate 33.33% - Quickfood S.A. Industrialization and commercialization of products Argentina Direct 90.05% 90.05% Sadia Alimentos S.A. Import and export of products Argentina Direct 99.98% 99.98% Avex S.A. (j) Industrialization and commercialization of products Argentina Indirect 95.00% 99.46% Flora Dánica S.A. Industrialization and commercialization of products Argentina Indirect 95.00% 95.00% GB Dan S.A. Industrialization and commercialization of products Argentina Indirect 5.00% 5.00% Flora San Luis S.A. Industrialization and commercialization of products Argentina Indirect 95.00% 95.00% Flora Dánica S.A. Industrialization and commercialization of products Argentina Indirect 5.00% 5.00% GB Dan S.A. Industrialization and commercialization of products Argentina Indirect 95.00% 95.00% Flora San Luis S.A. Industrialization and commercialization of products Argentina Indirect 5.00% 5.00% Sadia International Ltd. Import and commercialization of products Cayman Island Direct 100.00% 100.00% Sadia Chile S.A. Import and commercialization of products Chile Indirect 60.00% 60.00% Sadia U.K. Ltd. (a) Import and commercialization of products England Indirect 100.00% 100.00% Sadia Uruguay S.A. Import and commercialization of products Uruguay Indirect 100.00% 100.00% Avex S.A. (j) Industrialization and commercialization of products Argentina Indirect 5.00% - Sadia Alimentos S.A. Import and export of products Argentina Indirect 0.02% 0.02% Sadia Overseas Ltd. Financial fundraising Cayman Island Direct 100.00% 100.00% UP Alimentos Ltda. Industrialization and commercializations of products Brazil Affiliate 50.00% 50.00% Vip S.A. Emp. Part. Imobiliárias Commercialization of owned real state Brazil Direct 100.00% 100.00% Establecimiento Levino Zaccardi y Cia. S.A. Industrialization and commercializations of dairy products Argentina Indirect 1.74% 1.74% Sino dos Alpes Alimentos Ltda. (a) (k) Industrialization and commercializations of products Brazil Indirect 0.01% - 52 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) (a) Dormant subsidiaries. (b) The wholly-owned subsidiary BRF Global GmbH, formerly known as Acheron Beteiligung-sverwaltung GmbH, started to operate as a trading in the European market as from May 1, 2013. In addition, it owns 101 direct subsidiaries in Madeira Island, Portugal, with an investment as of September 30, 2014 of R$8,472 (R$2,799 as of December 31, 2013) and one direct subsidiary in Den Bosch, The Netherlands, denominated Qualy 20, with an investment as of September 30, 2014 of R$2,229 (R$1,130 as of December 31, 2013). The wholly-owned subsidiary Qualy 5201 B.V. owns 213 subsidiaries in The Netherlands being the amount of this investment as of September 30, 2014 totaled R$17,563 (R$10,546 as of December 31, 2012). The purpose of these two subsidiaries is to operate in the European market to increase the Company’s market share, which is regulated by a system of poultry and turkey meat import quotas. (c) Subsidiary and associate in pre-operational phase. (d) On January 16, 2013, BRF acquired 49% of the equity interest with the rights to 60% of dividends as permitted by Federal Law Nº 8/1984, in force in the United Arab Emirates and according to the shareholders’ agreement. On April 09, 2014, the Company announced the completion of the purchase of 100% of the economic rights. (e) On February 11, 2014, change the corporate name from BRF Suínos do Sul Ltda. to Mato Grosso Bovinos S.A. (f) On February 11, 2014, acquisition of equity interest. (g) On February 21, 2014, establishment of wholly-owned subsidiary. (h) On March 14, 2014, acquisition of equity interest. (i) On April 30, 2014 Disposal of 50% of equity interest Held by BRF GmbH, to Dah Chong Hong Limited. (j) On June, 26, 2014, Sadia Alimentos S.A. disposed of 5.0% of the shares of Avex S.A. to Sadia Uruguay S.A. (k) On June, 27, 2014, PSA Laboratório Veterinário Ltda., disposed of 1 (one) share to VIP S.A. Empreendimentos Participações Imobiliárias. (l) On July 03, 2014, acquisition of 40% of equity interest of Al Khan Foods LLC Signing of binding Memorandum of Understanding ("Memorandum of Understanding") between BRF and Groupe Lactalis ("Parmalat") On September 03, 2014, BRF entered into a Memorandum of Understanding with Parmalat S.p.A. (“buyer”), a Groupe Lactalis’ company located in Parma, Italy, which established the terms and conditions for the disposal of its manufacturing plants in the dairy operating segment, including related assets and trademarks dedicated to such segment (“dairy assets”), which are located in the cities of Bom Conselho (PE), Carambeí (PR), Ravena (MG), Concórdia (SC), Teutônia (RS), Itumbiara (MG), Terenos (MS), Ijuí (RS), Três de Maio (RS) and Santa Rosa (RS). During the year 2013, dairy operating segment reported a net sales of R$2,580,000. In accordance with the terms of Memorandum of Understanding, the value of the dairy assets was set forth at R$1,800,000 and is subject to certain adjustments, as well as the verification of precedent conditions and regulatory approvals applicable to transactions of this nature. 53 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The Company granted to the buyer exclusivity during the negotiation period of the definitive agreements related to this Transaction. In the period of nine months ended September 30, 2014, dairy assets were not available for immediate sale in its present condition, as determined by the CVM Deliberation No. 598/09, which approved the technical pronouncement CPC 31, which deals with non-current assets held for sale and discontinued operations, as well as the terms of the transaction have not yet been formalized with the buyer. The Company expects that definitive transaction agreements to be concluded during the 4th quarter of 2014, in order to make all necessary investments for the adequacy of assets prior to transfering them to the buyer. The conclusion is scheduled for the first half of 2015. The Company is evaluating the effects of the operation and not expect material impact on its financial statements. Acquisition of share equity of Al Khan Foods LLC (“AKF”) On February 02, 2014, BRF signed a binding offer with the shareholders of Al Khan Foods LLC ("AKF"), which is the current distributor of BRF’s products in the Sultanate of Oman, to acquire corporate interest. On July 03, 14, due to the fulfillment of the previously established conditions in the binding offer, BRF through BRF GmbH, its wholly-owned subsidiary in Austria, concluded this transaction. The investment was US$20,490 (equivalent to R$45,565) and represents 40% of equity interest of AKF, based on an enterprise value of US$68,500. Additionally, pursuant to the offer, BRF has a commitment to acquire the remaining equity interest of AKF within 36 to 90 months from the first acquisition, based on the future performance of AKF, in accordance with the local regulation and usual practices in the Sultanate of Oman. AKF is a leader in the distribution of frozen food in the Sultanate of Oman, covering a broad sector of retail, food service and wholesale clients. The company has been distributing Sadia’s products for 25 years, in addition to several of frozen products of other brands and suppliers. 1.4 Signing of binding offer with Alyasra Food Company W.L.L. (“Alyasra ”) On August 08, 2014, BRF signed a binding offer (“Offer”) with the shareholders of Alyasra, its current products distributor in Kuwait, to acquire 75% of equity interest of Alyasra's retail frozen foods distribution business (“Business”). Alyasra is a leader in food distribution in Kuwait, covering the sectors of retail and food 54 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) services, with presence in frozen, chilled and dry products. The Company has been distributing BRF’s products for 20 years, in addition to a wide range of products from other brands and suppliers. The Business will leverage Alyasra’s world-class logistics infrastructure and long-lasting relationships, as well as BRF’s supply chain efficiencies, strong trademarks and product development expertise for the purpose of continuing to serve and grow in the local market. Once the conditions set out in the Offer are met and fulfilled, BRF will acquire 75% of equity interest of the Business based on a total enterprise value of US$160,000. The acquisition will be made in accordance with local laws and regulations of the State of Kuwait. In the food services operating segment, where Alyasra will continue to operate independently, the Parties have agreed that BRF will become the exclusive supplier to Alyasra for the products of its portfolio. 1.5 Goodwill allocation arising from step acquisition – Federal Foods LLC (“FF”) On January 16, 2013, BRF announced that it had concluded, through BRF GmbH, its wholly-owned subsidiary in Austria, the acquisition of 49% equity interest of FF for a consideration of R$ 75,785, becoming the holder of 60% of economic rights of such company, pursuant to the terms of shareholders agreement entered into with Al Nowais Investments Company LLC ("ANI"), former parent company of FF. On February 17, 2014, the Company announced to the market it had signed a binding offer with ANI for, among other provisions, the acquisition of additional economic rights of FF, through its wholly-owned subsidiary in Austria, in accordance with the local regulation and usual practices in United Arab Emirates (“UAE”) On April 09, 2014, the Company concluded the acquisition of the remaining economic rights for a consideration of R$61,488, becoming the controlling shareholder of FF. Such transaction, in compliance with CVM Deliberation No. 665/11, which approved the technical pronouncement CPC 15 (R1), in their paragraphs 41 and 42, was accounted for as step acquisition. Thus, the carrying amount of the investment prior to this acquisition was measured at fair value for R$90,226, generating a gain of R$24,963 recorded as other operating results. During the quarter ended September 30, 2014, was prepared an appraisal report to support the fair value of assets acquired and liabilities assumed in determining the purchase price allocation, as follows: 55 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) ASSETS LIABILITIES CURRENT CURRENT Cash and cash equivalents 10,926 Short term debt 75,276 Trade accounts receivable 109,904 Trade accounts payable 78,689 Inventories 131,498 Salary and social obligations 3,028 Other credits 15,093 Other obligations 19,942 NON CURRENT NON CURRENT Property, plant and equipments 6,974 Tax obligations 7,337 Intangible 27,531 Other obligations 8,053 Customer relationship 26,901 Other 630 NET ASSETS ACQUIRED 109,601 TOTAL ASSETS TOTAL LIABILITIES The fair value of the consideration paid at the acquisition date totaled R$151,174 and generated a goodwill based on expectation of future profitability of R$41,573 (note 18). 1.6 Seasonality The Company does not operate with any significant seasonality through the year. In general, during the fourth quarter of each year the demand in the domestic market is slightly stronger than in the other quarters, mainly due to the year-end holiday season such as Christmas and New Year’s Eve. Our bestselling products are: turkey, Chester® and ham. 2. MANAGEMENT’S STATEMENT AND BASIS OF PREPARATION AND PRESENTATION OF QUARTERLY FINANCIAL INFORMATION The Company’s consolidated quarterly financial information is prepared in accordance with the accounting practices adopted in Brazil which comprise the rules issued by the Brazilian Securities Commission (“CVM”) and the pronouncements and interpretations of the Brazilian Accounting Pronouncements Committee (“CPC”), which are in conformity with the International Financial Reporting Standards (“IFRS”) issued by the International Accounting Standards Board (“IASB”). The Company’s individual quarterly financial information has been prepared in accordance with the accounting practices adopted in Brazil and for presentation purposes, is identified as “BR GAAP”. Such information differs from IFRS in relation to the evaluation of investments in subsidiaries and affiliates, which were measured and 56 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) recorded based on the equity pick-up accounting method rather than at cost or fair value, as required by IFRS. The Company’s individual and consolidated quarterly financial information are expressed in thousands of Brazilian Reais (“R$”), as well as the amounts of other currencies disclosed in the quarterly financial information, when applicable, were also expressed in thousands. The information of results is shown by its cumulative result compared to the same period last year. The preparation of the Company’s quarterly financial information requires Management to make judgments, use estimates and adopt assumptions that affect the reported amounts of revenues, expenses, assets and liabilities, as well as the disclosures of contingent liabilities as of the reporting date. However, the uncertainty inherent to these judgments, assumptions and estimates could result in material adjustments to the carrying amounts of the affected assets and liabilities in future periods. The settlement of the transactions involving such estimates can result in amounts significantly different from those recorded in the quarterly financial information due to the lack of precision inherent to the estimation process. The Company reviews its judgments, estimates and assumptions on a quarterly basis. The individual and consolidated quarterly financial information were prepared based on the historical cost except for the following material items: (i) derivative and non-derivative financial instruments, being changes to fair value recognized through the statement of income; (ii) available for sale financial assets; and (iii) share-based payments and employee benefits measured at fair value. 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The quarterly financial information was prepared according to CVM Deliberation No. 673/11, which establishes the minimum content of interim financial statements and the principles for measurement and recognition of a full or condensed set of financial statements for an interim period. The interim financial statements, in this case denominated as quarterly financial information, aims to provide updated information based on the last annual financial statements disclosed. Therefore, the quarterly financial information is focused on new activities, events and circumstances and do not duplicate the information previously disclosed, except in the case where Management judged that the maintenance of the information was relevant. Following this assumption, the Company informs that in 2014, 57 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) in addition to measuring the adjustment to present value the balances of non-current trade accounts receivable, social obligations and other obligations, also started to measure the present value adjustment for balances of current trade accounts receivable and current and non-current trade accounts payable. This enhancement in accounting policy resulted from the efforts made to reduce the working capital and on capital invested, which resulted mainly in increased average payment of suppliers. The current quarterly financial information was consistently prepared based on the accounting policies and estimates calculation methodology adopted in the preparation of the annual financial statements for the year ended December 31, 2013 (note 3). There were no changes of any nature related to such policies and estimates calculation methodology. As allowed by CVM Deliberation No. 673/11, Management decided not to disclose again the details of the accounting policies adopted by the Company. Hence, the quarterly financial information should be read in conjunction with the annual financial statements for the year ended December 31, 2013, in order to allow the users of this financial information to further understand the Company’s capacity of profit and future cash flows generation as well as its financial conditions and liquidity. The exchange rates in Brazilian Reais effective at the balance sheet dates were as follows: Exchange rate at the balance sheet date 12.31.13 U.S. Dollar (US$) 2.4510 2.3426 Euro (€) 3.0954 3.2265 Pound Sterling (£) 3.9755 3.8728 Argentine Peso (AR$) 0.2892 0.3594 Average rates U.S. Dollar (US$) 2.2896 2.1576 Euro (€) 3.1034 2.8677 Pound Sterling (£) 3.8202 3.3779 Argentine Peso (AR$) 0.2876 0.3947 4. FINANCIAL INSTRUMENTS AND RISK MANAGEMENT Overview In the normal course of its business, the Company is exposed to credit, liquidity and market risks, which are actively managed in conformity to the Risk Policy and internal guidelines subject to such policy. The Risk Policy is under the management of the Financial Risk Management Committee, Board of Executive Officers and Board of Directors, with clear and defined roles and responsibilities, as follows: 58 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) · The Board of Directors is responsible for approving the Risk Policy and defining the limits of tolerance of the different risks identified as acceptable for the Company on behalf of its shareholders; · The Financial Risk Management Committee is in charge of the execution of the Risk Policy, which comprises the supervision of the risk management process, planning and verification of the impacts of the decisions implemented, as well as the evaluation and approval of hedging strategies and monitoring the risk exposure levels to ensure compliance with Risk Policy; · The Board of Executive Officers is in charge of the evaluation of the Company’s exposure for each identified risk, according to the guidelines established by the Board of Directors; and · The Risk Management area has as a crucial role in monitoring, evaluating and reporting of the financial risks taken by the Company. The Risk Policy does not authorize the Company’s management to contract leveraged derivative transactions and determines that any individual hedge operations (notional amount) must not exceed 2.5% of the Company’s shareholders’ equity. The processes of monitoring, evaluation and approval of risk management were properly disclosed in the details in the financial statements for the year ended December 31, 2013 (note 4) and has not changed during the nine month period ended September 30, 2014. a. Credit risk management The Company is subject to the credit risk related to trade accounts receivable, financial investments and derivative contracts, as follows: · Credit risk associated with trade accounts receivable is actively managed though specific systems. Furthermore, it should be noted the diversification of the customer portfolio and the concession of credit to customers with good financial and operational conditions. The Company does not usually require collateral for sales to customer, and has a contracted credit insurance policy for specific markets; and · Credit risk associated with financial investments and derivative contracts is mitigated by the Company’s policy of working with prime institutions. 59 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) On September 30, 2014, the Company had financial investments over R$10,000 at the following financial institutions: Banco BNP, Banco Bradesco, Banco do Brasil, Banco do Nordeste, Banco HSBC, Banco Itaú, Banco Safra, Banco Santander, Banco Votorantim and Caixa Econômica Federal. The Company also held derivative contracts with the following financial institutions: Banco Bradesco, Banco do Brasil, Banco HSBC, Banco Itaú, Banco Safra, Banco Santander, Banco Votorantim, Barclays, Citibank, Deutsche Bank,ING Bank, JP Morgan, Merrill Lynch, Morgan Stanley and Rabobank. b. Liquidity risk management Liquidity risk management aims to reduce the impacts caused by events which may affect the Company’s cash flow. Thus, the Company utilizes the following metrics: · Cash Flow at Risk (“CFaR”), which aims to statistically estimates the cash flows for the next twelve months and the Company’s liquidity exposure. The Company determined that the minimum cash available should be equivalent mainly to the average monthly billing and EBITDA for the last twelve-month period; and · Value at Risk ("VaR") is used for derivative transactions that require payments of periodic adjustments. Currently, the Company holds only BM&F operations with daily adjustments and in order to monitor them, such methodology is utilized, which statistically measures potential maximum adjustments to be paid at intervals of 1 to 21-days. The Company maintains its leverage levels in order to avoid any impact to its ability to settle commitments and obligations. As a guideline, the majority of the debt should be in long term. On September 30, 2014, the long term debt portion represented 76.6% (73.5% as of December 31, 2013) of the total outstanding debt with an average term greater than 5.2 years. The table below summarizes the commitments and contractual obligations that may impact the Company’s liquidity: 60 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP Parent company Book value Cash flow contracted Up to 3 months After 5 years Non derivative financial liabilities Loans and financing 3,951,315 4,283,508 658,067 1,801,444 322,578 498,010 533,061 470,348 BRF bonds 5,356,546 7,729,811 141,236 282,471 282,471 282,471 763,096 5,978,066 Trade accounts payable 3,707,417 3,707,417 3,707,417 - Capital lease 205,450 334,219 20,990 82,593 46,872 22,101 19,585 142,078 Operational lease - 563,196 39,614 107,903 95,903 75,073 66,429 178,274 Derivative financial liabilities Financial instruments designated as cash flow hedge Interest rate and exchange rate derivatives 88,598 49,351 (5,669) (911) (609) (877) 57,417 - Currency derivatives (NDF) 49,302 17,090 8,545 8,545 - Fixed exchange rate 19 (2,404) (2,404) - Currency derivatives (options) 13,399 2,440 2,440 - Financial instruments not designated as cash flow hedge Currency derivatives (Future) 691 691 691 - Interest rate and exchange rate derivatives 2,816 2,615 1,232 1,383 - Currency derivatives (options) 16,834 (680) (680) - It does not include the capital leases contracted with financial institutions which are included in loans and financing line above. BR GAAP and IFRS Consolidated Book value Cash flow contracted Up to 3 months After 5 years Non derivative financial liabilities Loans and financing 4,337,003 4,695,356 777,352 1,827,830 332,987 505,032 781,807 470,348 BRF bonds 5,356,546 7,729,811 141,236 282,471 282,471 282,471 763,096 5,978,066 BFF bonds 538,765 753,007 - 39,030 39,030 39,030 39,030 596,887 Sadia bonds 401,007 472,348 13,461 26,921 26,921 405,045 - - Quickfood bonds 112,474 156,176 7,137 66,422 71,645 10,972 - - Trade accounts payable 4,056,216 4,056,216 4,056,216 - Capital lease 206,241 335,227 21,787 82,675 46,872 22,101 19,714 142,078 Operational lease - 566,584 39,614 109,008 97,008 76,251 66,429 178,274 Derivative financial liabilities Financial instruments designated as cash flow hedge Interest rate and exchange rate derivatives 120,233 155,585 (5,669) 20,223 27,294 27,181 86,358 198 Currency derivatives (NDF) 49,302 17,090 8,545 8,545 - Fixed exchange rate 19 (2,404) (2,404) - Currency derivatives (options) 13,399 2,440 2,440 - Financial instruments not designated as cash flow hedge Currency derivatives (Future) 691 691 691 - Interest rate and exchange rate derivatives 2,816 2,615 1,232 1,383 - Currency derivatives (options) 16,834 (680) (680) - It does not include the capital leases contracted with financial institutions which are included in loans and financing line above. c. Interest rate risk management It is the risk the Company incurs in economic losses resulting from changes in interest rates, which could affect its assets and liabilities. The Company’s Risk Policy does not restrict exposure to different interest rates, neither establishes limits for fixed or floating rates. However, the Company continually monitors the market interest rates, in order to evaluate any need to enter into hedging transaction to protect from the exposure to fluctuation such rates and manage the mismatch between its financial investments and debts. In these transactions the Company enters into contracts that exchange floating rate for fixed rate or vice-versa. Such transactions were designated by the Company as cash flow hedge. 61 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The Company’s indebtedness is essentially tied to the London Interbank Offered rate ("LIBOR"), fixed coupon (“R$ and USD”), Long Term Interest Rate ("TJLP") and Monetary Unit of the Bank National Economic and Social Development ("UMBNDES") rates. In case of adverse changes in the market that result in LIBOR hikes, the cost of the floating indebtedness rises and on the other hand, the cost of the fixed indebtedness decreases in relative terms. The same consideration is applicable to the TJLP and UMBNDES. With regards to the Company's marketable securities, they are remunerated based Interbank Deposit Certificate ("CDI") in the domestic market and fixed coupon (“USD”) in the foreign market. d. Foreign exchange risk management It is the risk related to variations of foreign exchange rates that may cause the Company to incur unexpected losses, leading to a reduction of assets or an increase in liabilities. Assets and liabilities denominated in foreign currency are as follows: 62 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated 12.31.13 Total exposure Cash and cash equivalents and marketable securities 4,161,551 2,651,927 Trade accounts receivable 1,610,954 1,593,473 Accounts receivable from subsidiaries - 146,223 Future dollar agreements 183,825 480,233 Inventories 30,300 50,808 Exchange rate contracts (Swap) (20,158) Loans and financing (6,108,727) Bonds designated as cash flow hedge 735,300 702,780 Exports prepayment designated as cash flow hedge 735,300 702,780 Trade accounts payable (634,214) Other assets and liabilities, net 440,358 231,459 (203,416) Foreign exchange exposure (in US$) (86,833) Foreign exchange exposure impacting the income (in US$) 35,894 28,747 Foreign exchange exposure impacting the shareholders' equity (in US$) (115,580) Foreign exchange exposure (in US$) (86,833) The Company's net foreign exchange exposure as of September 30, 2014 corresponds to a liabilities amounting to US$16,418. Due to the impacts of the functional currency, net foreign exchange exposure is composed of: (i) an asset totaling US$35,894, which variations are recorded in statement of income and (ii) a liability totaling US$52,312, which variation are recognized in comprehensive income. On September 30, 2014, the net foreign exchange exposure is within the limit set by the Company's Risk Policy. e. Commodity price risk management In the normal course of its operations, the Company purchases commodities, mainly corn, soymeal and oil and live pork, which are some of the individual components of production cost. Corn, soymeal and oil prices are subject to volatility resulting from weather conditions, crop yield, transportation and storage costs, government’s agricultural policy, foreign exchange rates and the prices of these commodities on the international market, among others factors. The prices of pork acquired from third parties are subject to market conditions and are influenced by internal availability and levels of demand in the international market, among other aspects. The Risk Policy establishes limits for hedging the corn and soymeal purchase flow, aiming to reduce the impact resulting from a price increase of these raw materials, and may utilize derivative instruments or inventory management for this purpose. Currently, the management of inventory levels is used as a hedging instrument. 63 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) f. Capital management The Company’s definition of the adequate capital structure is mainly associated with (i) cash strength as a tolerance factor to liquidity volatility, (ii) financial leverage and (iii) maximization of the opportunity cost of capital. The cash and liquidity strategy takes into consideration the historical scenarios of volatility of results as well as simulations of sectorial and systemic crises. In addition, is based on permitting the resilience in scenarios of restricted access to capital. Financial leverage aims the balance between the different sources of funding and their conditions of allocation in order to maximize the opportunity cost to BRF in its business expansion initiatives. Moreover, the objective of maintaining the investment grade disciplines the weighting of using own and third party capital. The Company monitors debt levels and net debt, which are shown below: BR GAAP and IFRS Consolidated 12.31.13 Current Non-current Total Total Foreign currency debt (6,108,727) Local currency debt (4,072,463) Other financial liabilities - (357,182) Gross debt (10,538,372) Marketable securities and cash and cash equivalents 5,345,792 60,426 5,406,218 3,643,285 Other financial assets 39,024 - 39,024 11,572 Restricted cash - 110,344 110,344 99,212 Net debt 2,652,162 (6,784,303) Derivative and non-derivative financial instruments designated as hedge accounting In accordance with CVM Deliberation Nº 604/09, the Company applies hedge accounting to its derivative instruments classified as cash flow hedge, in accordance with the Risk Policy. The cash flow hedge consists of hedging the exposure to variations of the cash flow which is attributable to a particular risk associated with a recognized asset or liability, or a highly probable transaction that could affect profit and loss. 64 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The Risk Policy has also the purpose of determining parameters for the use of financial instruments, including derivatives, which are designed to protect the operating and financial assets and liabilities, which are exposed to the variations of foreign exchange rates, the fluctuation of the interest rates and changes to the commodity prices. The Risk Management area is responsible for ensuring compliance to the requirements established by the Company’s Risk Policy. The Company, within its hedge accounting strategy, utilizes the following financial instruments: · Non-deliverable forwards – NDF; · Interest rate and currency swap; · Options; · Deliverable forwards; · Export prepayments – PPEs; and · Senior unsecured notes – Bonds 65 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 4.2.1 Breakdown of the balances of derivative financial instruments The positions of outstanding derivative financial instruments are as follows: BR GAAP and IFRS Parent company and Consolidated 09.30.14 12.31.13 Instrument Hedge object Reference currency (notional) Reference value (notional) Fair value (1) Reference value (notional) Fair value (1) Financial instruments designated as cash flow hedge NDF - Dolar / Real Currency USD 386,000 190,000 (21,349) NDF - Euro / Real Currency EUR 73,500 4,660 106,800 (25,193) NDF - Pounds Sterling / Real Currency GBP 22,200 33,000 (12,088) Currency swap - US$ Currency BRL 250,000 572,990 (203,924) Interest rate - US$ Interest USD 200,000 200,000 (33,187) Fixed exchange rate - US$ Currency USD 20,000 1,062 160,000 (10,429) Options (Collar) - US$ Currency USD 226,000 120,000 (287) Options (Put) - US$ Currency USD 237,500 3,397 - - Total in Parent company (306,457) Interest rate - US$ Interest USD 200,000 200,000 (38,754) Total Consolidated (345,211) Financial instruments not designated as cash flow hedge Currency swap - US$ Currency USD 5,597 13,992 (6,104) Interest rate - R$ Interest BRL 267,380 161 267,380 510 Interest rate - R$ Interest BRL 50,000 376 50,000 80 Options Live cattle BRL - - 6,650 (154) NDF Live cattle BRL - - 3,296 (484) Future - BMF Live cattle BRL - - 4,400 18 Future - BMF Currency USD 75,000 205,000 3,247 Total in Parent company (2,887) NDF - Euro / Dolar Currency EUR 220,000 4,646 150,000 2,715 NDF - Libra / Dolar Currency GBP 20,000 36 15,000 (227) NDF - Dolar / Peso Currency USD 3,360 43 - - Total Consolidated 1,755 (399) Total in Parent company (309,344) Total Consolidated (345,610) The market value determination method used by the Company consists of calculating the future value based on the contracted conditions and determining the present value based on market curves, obtained from the database of Bloomberg and BM&F. 66 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) a. Non-deliverable forwards – NDF The position of the outstanding non-deliverable forward – NDF by maturity, as well as the weighted average exchange rates and the fair value, are presented as follows: BR GAAP and IFRS Parent company and Consolidated R$ x US$ R$ x EUR R$ x GBP Maturities Notional (US$) Average rate Fair value Notional (EUR) Average rate Fair value Notional (GBP) Average rate Fair value Financial instruments designated as cash flow hedge October 2014 146,000 2.3787 (11,709) 16,000 3.2408 2,213 3,600 4.0327 199 November 2014 35,000 2.3428 (4,517) 12,500 3.2952 2,150 3,500 4.0242 71 December 2014 35,000 2.3683 (4,255) 11,000 3.2241 829 3,500 3.9500 (290) January 2015 36,000 2.3897 (4,247) 12,000 3.1955 284 3,000 3.9693 (276) February 2015 30,000 2.3685 (4,690) 5,000 3.2092 47 2,000 4.0088 (169) March 2015 36,000 2.4021 (5,017) 5,500 3.2243 (15) 2,600 3.9936 (298) April 2015 38,000 2.4087 (5,799) 6,000 3.1235 (709) 2,000 3.9373 (419) May 2015 10,000 2.4246 (1,542) 5,500 3.2468 (139) 2,000 4.0855 (184) June 2015 10,000 2.4449 (1,564) - July 2015 10,000 2.4950 (1,177) - 386,000 2.3858 73,500 3.2276 4,660 22,200 3.9992 BR GAAP and IFRS Parent company and Consolidated EUR x USD GBP x USD ARS x USD Maturities Notional (EUR) Average rate Fair value Notional (GBP) Average rate Fair value Notional (ARS) Average rate Fair value Financial instruments not designated as cash flow hedge December 2014 220,000 1.2713 4,646 20,000 1.6240 36 3,360 9.0600 43 220,000 1.2713 4,646 20,000 1.6240 36 3,360 9.0600 43 b. Interest rate and currency swap The position of interest rate and currency swap is presented as follows: BR GAAP Parent company Consolidated Instrument Maturity Assets (Hedged object) Liabilities (Protected risk) Notional Fair value Notional Fair value Financial instruments designated as cash flow hedge Interest rate 01.22.18 LIBOR 6M + 2.82% p.a. 5.86% p.a. 100,000 100,000 Interest rate 06.18.18 LIBOR 3M + 2.60% p.a. 5.47% p.a. 100,000 100,000 Interest rate 02.01.19 LIBOR 6M + 2.70% p.a. 5.90% p.a. - - 100,000 Interest rate 02.01.19 LIBOR 6M + 2.70% p.a. 5.88% p.a. - - 100,000 Currency swap 05.22.18 R$ + 7.75% US$ + 1.60% 250,000 250,000 Financial instruments not designated as cash flow hedge Interest rate 05.22.18 R$ (Fixed rate of 7.75% p.a.) 68.84% CDI 50,000 376 50,000 376 Interest rate 10.21.14 R$ (Fixed rate of 8.10% p.a.) 78.30% CDI 267,380 161 267,380 161 Currency swap 03.16.15 R$ (Fixed rate of 8.41% p.a.) US$ - 0.20% 5,597 5,597 67 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) c. Deliverable forwards The position of fixed exchange rate designated as cash flow hedge is presented as follows: BR GAAP and IFRS Parent company and Consolidated R$ x US$ Maturities Notional US$ Average US$ Fair value November 2014 10,000 2.4559 (19) December 2014 10,000 2.5845 1,081 20,000 2.5202 1,062 d. Options The Company designates as a cash flow hedge only the variation in the intrinsic value of its options, recognizing the time value of the premium in the financial result. If the hedge is not effective and the option is not exercised due to devaluation of the Brazilian Real, the losses related to the options will be registered as financial expenses in the statement of income. The Company has designated transactions involving options denominated collar where there is a purchase of a put option ("PUT") and a sale of a call option ("CALL"). When the market price of any of the options is not available in an active market, the fair value is based on an option pricing model (Black-Scholes or Binomial). BR GAAP and IFRS Parent company and Consolidated R$ x US$ Type Maturities Notional (US$) Average US$ Fair value Financial instruments designated as cash flow hedge Put (Purchase) From 10.2014 to 12.2014 226,000 2.3434 4,371 Call (Sale) From 10.2014 to 12.2014 2.5551 Financial instruments not designated as cash flow hedge Put (Purchase) From 10.2014 to 12.2014 237,500 2.3177 3,397 68 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 4.2.2 Breakdown of the balances of non-derivative financial instruments The position of non-derivative financial instruments is presented as follows: BR GAAP and IFRS Parent company and Consolidated 12.31.13 Instrument Hedge object Reference currency (notional) Value (notional) Fair value Value (notional) Fair value Financial instruments designated as cash flow hedge Export prepayment - PPEs Exchange USD 300,000 735,300 300,000 702,780 Senior unsecured notes - Bonds Exchange USD 300,000 735,300 300,000 702,780 600,000 1,470,600 600,000 1,405,560 Notional converted by the exchange rate in effect at period-end. a. Export prepayments – PPEs The position of PPEs is presented as follows: BR GAAP and IFRS Parent company and Consolidated Hedge Instrument Type of risk hedged Maturities Notional (US$) Average rate Fair value Export prepayment - PPE US$ (E.R.) 02.2017 to 02.2019 300,000 1.7796 735,300 b. Senior unsecured notes – Bonds The position of bonds designated as cash flow hedge is presented as follows: BR GAAP and IFRS Parent company and Consolidated Hedge Instrument Type of risk hedged Maturities Notional (US$) Average rate Fair value BRF SA BRFSBZ5 US$ (E.R.) 150,000 2.0213 367,650 BRF SA BRFSBZ3 US$ (E.R.) 150,000 2.0387 367,650 300,000 2.0300 735,300 69 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Gains and losses of derivative and non-derivative financial instruments The unrealized gains and losses of derivative and non-derivative financial instruments designated as cash flow hedge are recorded as a component of other comprehensive income, is presented as follows: Shareholders' Equity BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.13 12.31.13 Financial instruments designated as cash flow hedge Foreign exchange risks (172,402) (172,402) Interest risks (30,525) (64,911) (202,927) (237,313) Financial instruments not designated as cash flow hedge Foreign exchange risks (262,680) (262,680) Gross losses (465,607) (499,993) Deferred taxes on losses 154,234 158,306 154,234 158,306 OCI recognized by subsidiaries (34,386) - - Losses, net of taxes (341,687) (341,687) Rolforward of other comprehensive income during the period Unrealized gains (losses) on cash flow hedge during the period 11,978 (277,268) 16,092 (260,066) Income taxes 94,271 94,271 OCI recognized by subsidiaries 4,114 17,202 - - Net gains (losses) recognized in other comprehensive income during the period 12,020 (165,795) 12,020 (165,795) On September 30, 2014, the realized transaction with derivative and non-derivative financial instruments designated as cash flow hedge resulted in a loss of R$20,386 (loss of R$80,311 as of September 30, 2013), composed by a net loss amounting to R$18,489 (loss of R$79,460 as of September 30, 2013) recorded as gross revenues and a net loss of R$1,897 (loss of R$851 as of September 30, 2013) recorded in the financial result gain or losses on derivative transactions. 70 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Breakdown of financial instruments by category – except derivatives BR GAAP Parent company Loans and receivables Available for sale Trading securities Held to maturity Financial liabilities Total Assets Amortized cost Marketable securities - - - 60,426 - 60,426 Restricted cash - - - 110,344 - 110,344 Trade accounts receivable 4,854,406 - 4,854,406 Other credits 509,083 - 509,083 Other receivables 206,726 - 206,726 Fair value Marketable securities - - 275,980 - - 275,980 Liabilities Amortized cost Trade accounts payable - Loans and financing Local currency - Foreign currency - Capital lease payable - 5,570,215 - 275,980 170,770 BR GAAP Parent company 12.31.13 Loans and receivables Available for sale Trading securities Held to maturity Financial liabilities Total Assets Amortized cost Marketable securities - - - 56,002 - 56,002 Restricted cash - - - 99,212 - 99,212 Trade accounts receivable 3,993,114 - 3,993,114 Other credits 389,812 - 389,812 Other receivables 284,707 - 284,707 Fair value Marketable securities - 623 178,097 - - 178,720 Liabilities Amortized cost Trade accounts payable - (3,378,029) (3,378,029) Loans and financing Local currency - (4,072,463) (4,072,463) Foreign currency - (3,602,838) (3,602,838) Capital lease payable - (187,856) (187,856) 4,667,633 623 178,097 155,214 (11,241,186) (6,239,619) 71 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated Loans and receivables Available for sale Trading securities Held to maturity Financial liabilities Total Assets Amortized cost Marketable securities - - - 60,426 - 60,426 Restricted cash - - - 110,344 - 110,344 Trade accounts receivable 2,845,323 - 2,845,323 Other credits 587,034 - 587,034 Other receivables 206,726 - 206,726 Fair value Marketable securities - 276,586 275,980 - - 552,566 Liabilities Amortized cost Trade accounts payable - Loans and financing Local currency - Foreign currency - Capital lease payable - 3,639,083 276,586 275,980 170,770 BR GAAP and IFRS Consolidated 12.31.13 Loans and receivables Available for sale Trading securities Held to maturity Financial liabilities Total Assets Amortized cost Marketable securities - - - 56,002 - 56,002 Restricted cash - - - 99,212 - 99,212 Trade accounts receivable 3,346,166 - 3,346,166 Other credits 502,682 - 502,682 Other receivables 284,707 - 284,707 Fair value Marketable securities - 280,373 179,195 - - 459,568 Liabilities Amortized cost Trade accounts payable - (3,674,705) (3,674,705) Loans and financing Local currency - (4,072,463) (4,072,463) Foreign currency - (6,108,727) (6,108,727) Capital lease payable - (188,839) (188,839) 4,133,555 280,373 179,195 155,214 (14,044,734) (9,296,397) Determination of the fair value of financial instruments The Company discloses its financial assets and liabilities at fair value, based on the appropriate accounting pronouncements, which refers to concepts of valuation and disclosure requirements. Particularly related to the disclosure, the Company applies the hierarchy requirements set out in CVM Deliberation Nº 699/12 , which involves the following aspects: 72 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) · The fair value is the price that an asset could be exchanged and a liability could be settled, between knowledgeable willing parties in an arm’s length transaction; and · Hierarchy on 3 levels for measurement of the fair value, according to observable inputs for the valuation of an asset or liability on the date of its measurement. The valuation established on 3 levels of hierarchy for measurement of the fair value is based on observable and non-observable inputs. Observable inputs reflect market data obtained from independent sources, while non-observable inputs reflect the Company’s valuation technics. These two types of inputs create the hierarchy of fair value set forth below: · Level 1 – Prices observed(unadjusted) for identical instruments in active markets; · Level 2 – Prices observed in active markets for similar instruments, prices observed for identical or similar instruments in non-active markets and evaluation models for which inputs are observable; and · Level 3 – Instruments whose significant inputs are non-observable. The table below presents the overall classification of financial assets and liabilities according to the valuation hierarchy. BR GAAP Parent company Level 1 Level 2 Level 3 Total Assets Financial assets Held for trading Bank deposit certificates - 63,089 - 63,089 Financial treasury bills 212,891 - - 212,891 Other financial assets Financial instruments derivatives designed as cash flow hedge - 16,928 - 16,928 Financial instruments derivatives not designated as cash flow hedge - 17,371 - 17,371 212,891 97,388 - 310,279 Liabilities Financial liabilities Other financial liabilities Financial instruments derivatives designed as cash flow hedge - - Financial instruments derivatives not designated as cash flow hedge - For the nine month period ended September 30, 2014, there was no change or transfers between these three levels of hierarchy. 73 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP Parent company 12.31.13 Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Stocks 623 - - 623 Held for trading Bank deposit certificates - 113,253 - 113,253 Financial treasury bills 64,844 - - 64,844 Other financial assets Financial instruments derivatives designed as cash flow hedge - 5,592 - 5,592 Financial instruments derivatives not designated as cash flow hedge - 3,265 - 3,265 65,467 122,110 - 187,577 Liabilities Financial liabilities Other financial liabilities Financial instruments derivatives designed as cash flow hedge - (311,459) - (311,459) Financial instruments derivatives not designated as cash flow hedge - (6,742) - (6,742) - (318,201) - (318,201) BR GAAP and IFRS Consolidated Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Credit linked notes 191,667 - - 191,667 Brazilian foreign debt securities 84,919 - - 84,919 Held for trading Bank deposit certificates - 63,089 - 63,089 Financial treasury bills 212,891 - - 212,891 Other financial assets Financial instruments derivatives designed as cash flow hedge - 16,928 - 16,928 Financial instruments derivatives not designated as cash flow hedge - 22,096 - 22,096 489,477 102,113 - 591,590 Liabilities Financial liabilities Other financial liabilities Financial instruments derivatives designed as cash flow hedge - - Financial instruments derivatives not designated as cash flow hedge - 74 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated 12.31.13 Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Credit linked notes 173,969 - - 173,969 Brazilian foreign debt securities 105,322 - - 105,322 Exclusive investment funds 459 - - 459 Stocks 623 - - 623 Held for trading Bank deposit certificates - 114,351 - 114,351 Financial treasury bills 64,844 - - 64,844 Other financial assets Financial instruments derivatives designed as cash flow hedge - 5,592 - 5,592 Financial instruments derivatives not designated as cash flow hedge - 5,980 - 5,980 345,217 125,923 - 471,140 Liabilities Financial liabilities Other financial liabilities Financial instruments derivatives designed as cash flow hedge - (350,213) - (350,213) Financial instruments derivatives not designated as cash flow hedge - (6,969) - (6,969) - (357,182) - (357,182) The following is a description of the valuation methodologies utilized by the Company for financial instruments measured at fair value: · Investments in Brazilian foreign debt securities, Financial Treasury Notes (“LFT”), financial investment funds and stocks are classified at Level 1 of the fair value hierarchy, as the market prices are available in an active market; · Investments in Bank Deposit Certificates (“CDB”) are classified at Level 2, since the determination of fair value is based on the price quotation of similar financial instruments in non-active markets; and · Derivative financial instruments are valued through existing pricing models widely accepted by financial market and described in appendix III of the Risk Policy. Readily observable market inputs are used, such as interest rate forecasts, volatility factors and foreign currency rates. These instruments are classified at Level 2 in the valuation hierarchy, including interest rates swap and foreign currency derivatives. 75 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Comparison between book value and fair value of financial instruments Except for the items presented below, the book value of all other financial instruments approximate fair value. BR GAAP and IFRS Parent company and Consolidated 12.31.13 Maturity Book value Fair value Book value Fair value BRF bonds BRF SA BRFSBZ5 2022 (1,757,590) (1,754,392) BRF SA BRFSBZ4 2024 - - BRF SA BRFSBZ3 2023 (1,076,223) (915,169) BRF SA BRFSBZ7 2018 (500,323) (416,898) Parent company (3,334,136) (3,086,459) BFF bonds Sadia Overseas BRFSBZ7 2020 (1,501,982) (1,654,926) Sadia bonds Sadia Overseas BRFSBZ6 2017 (520,609) (574,900) Quickfood bonds Quickfood 2016 (54,586) (54,586) Consolidated (5,411,313) (5,370,871) Table of sensitivity analysis The Company has financing, loans and receivables denominated in foreign currency and in order to mitigate the risks resulting from exchange rate exposure, it contracts derivative financial instruments. The Company understands that the current interest rate fluctuations do not affect significantly its financial results, since it opted to fix the exchange rate of a considerable portion of its floating interest rates debts by using derivative transactions (interest rates swaps). The Company designates such derivatives as cash flow hedge and, therefore, their effectiveness is monitored through prospective and retrospective tests. In the table presented below, 5 scenarios are considered for the next twelve-month period, considering the percentage variations of the quote of the parity between the Brazilian Reais and U.S. Dollar, Brazilian Reais and Euro and Brazilian Reais and Pounds Sterling, whereas the most likely scenario is that one adopted by the Company. The total of export sales analyzed corresponds to the total of derivative financial instruments increased by the amortization flow of PPEs designated as cash flow hedge. 76 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Parity - Brazilian Reais x U.S. Dollar 2.4510 2.2059 1.8383 3.0638 3.6765 Transaction/Instrument Risk Scenario I Scenario II Scenario III Scenario IV Scenario V (probable) (10% appreciation) (25% appreciation) (25% devaluation) (50% devaluation) NDF and Deliverable forward (cash flow hedge) Devaluation of R$ (23,790) 75,721 224,987 (272,566) (521,343) Options - currencies Devaluation of R$ - 56,979 223,709 114,946 253,428 Export prepayments Devaluation of R$ (201,420) (127,890) (17,595) (385,245) (569,070) Bonds Devaluation of R$ (126,300) (52,770) 57,525 (310,125) (493,950) Swaps Devaluation of R$ (52,160) (21,944) 23,380 (127,700) (203,240) Exports Appreciation of R$ 23,790 (132,700) (448,696) 157,620 267,915 Net effect 63,310 Statement of income - Shareholders' equity 63,310 Parity - Brazilian Reais x Euro 3.0954 2.7859 2.3216 3.8693 4.6431 Transaction/Instrument Risk Scenario I Scenario II Scenario III Scenario IV Scenario V (probable) (10% appreciation) (25% appreciation) (25% devaluation) (50% devaluation) NDF and Deliverable forward (cash flow hedge) Devaluation of R$ 9,720 32,472 66,598 (47,158) (104,036) Exports Appreciation of R$ (9,720) (32,472) (66,598) 47,158 104,036 Net effect - Statement of income - Shareholders' equity - Parity - Brazilian Reais x Pound Sterling 3.9755 3.5780 2.9816 4.9694 5.9633 Transaction/Instrument Risk Scenario I Scenario II Scenario III Scenario IV Scenario V (probable) (10% appreciation) (25% appreciation) (25% devaluation) (50% devaluation) NDF and Deliverable forward (cash flow hedge) Devaluation of R$ 525 9,351 22,589 (21,539) (43,603) Exports Appreciation of R$ (525) (9,351) (22,589) 21,539 43,603 Net effect - Statement of income - Shareholders' equity - 77 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 5. SEGMENT INFORMATION The operating segments are reported consistently with the management reports provided to the Board of Directors and Directors for assessing the performance of each segment and allocating resources. The segment information is prepared ​​considering the following 4 reportable segments: domestic market, foreign market, dairy products and food service. The reportable segments identified primarily observe division by sales channel and the criteria was detailed in note 5 of the financial statements for the year ended December 31, 2013. The net sales for each reportable operating segment are presented below: BR GAAP and IFRS Consolidated Net sales 09.30.13 Domestic market Poultry 1,285,407 1,103,685 Pork and beef 648,844 712,678 Processed products 5,231,615 4,754,650 Other processed products 2,083,225 2,105,608 Other sales 728,651 715,328 9,977,742 9,391,949 Foreign market Poultry 6,085,160 6,239,570 Pork and beef 1,352,465 1,364,413 Processed products 1,932,992 1,831,259 Other processed products 326,928 217,626 Other sales 35,888 55,374 9,733,433 9,708,242 Dairy products Milk 1,055,540 984,966 Dairy products and other beverages 1,070,494 1,127,954 2,126,034 2,112,920 Food service Poultry 300,761 279,293 Pork and beef 162,392 167,090 Processed products 610,095 544,069 Other processed products 82,476 109,230 Other sales 17,803 - 1,173,527 1,099,682 23,010,736 22,312,793 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The operating income for each reportable operating segment is presented below: BR GAAP and IFRS Consolidated 09.30.13 Operating income Domestic market 1,119,522 917,139 Foreign market 852,306 378,732 Dairy products 83,544 87,756 Food service 100,516 114,393 2,155,888 1,498,020 No customer was individually or in aggregate responsible for more than 5% of net sales for the nine-months period ended September 30, 2014 and 2013. Net export sales were originated in the segments of the foreign market, dairy products and food service, as set for below: BR GAAP and IFRS Consolidated 09.30.13 Net export sales per market Foreign market 9,733,433 9,708,242 Dairy products 14,732 1,606 Food service 169,158 163,272 9,917,323 9,873,120 Net export sales by region are presented below: BR GAAP and IFRS Consolidated 09.30.13 Net export sales per region Middle East / Africa 4,148,991 4,055,140 Europe / Eurasia 2,251,735 2,159,307 Far East 2,253,923 1,967,964 Americas 1,262,674 1,690,709 9,917,323 9,873,120 79 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The goodwill and intangible assets with indefinite useful life (trademarks) arising from business combination were allocated to the reportable operating segments, taking into account the nature of the products manufactured in each segment (cash-generating unit), as presented below: BR GAAP and IFRS Consolidated Goodwill Trademarks Total 12.31.13 12.31.13 12.31.13 Domestic market 1,069,958 1,069,958 982,478 982,478 2,052,436 2,052,436 Foreign market 1,244,206 1,278,855 277,034 319,827 1,521,240 1,598,682 Dairy products 671,398 671,398 - - 671,398 671,398 Food service 81,539 81,539 - - 81,539 81,539 3,067,101 3,101,750 1,259,512 1,302,305 4,326,613 4,404,055 Information referring to the total assets by reportable segments is not being disclosed, as it is not included in the set of information made available to the Company’s Management, which take investment decisions and determine allocation of assets on a consolidated basis. 80 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 6. CASH AND CASH EQUIVALENTS BR GAAP BR GAAP and IFRS Average rate (p.a.) Parent company Consolidated 12.31.13 12.31.13 Cash and bank accounts U.S. Dollar - 6,163 18,472 965,614 582,898 Brazilian Reais - 75,046 211,874 92,060 211,929 Euro - 17,398 97,118 191,107 190,525 Other currencies - 625 428 88,787 42,299 99,232 327,892 1,337,568 1,027,651 Cash equivalents In Brazilian Reais Investment funds 9.29% 13,408 13,650 13,408 13,650 Bank deposit certificates 10.94% 792,077 462,365 802,793 529,959 805,485 476,015 816,201 543,609 In U.S. Dollar Term deposit 0.48% 105,474 - 1,483,131 1,277,506 Overnight 0.10% 3,507 52,851 1,017,776 212,137 In Euro Term deposit 0.30% 108,475 48,418 138,423 66,690 Other currencies Term deposit 0.19% - - 127 122 217,456 101,269 2,639,457 1,556,455 1,122,173 905,176 4,793,226 3,127,715 Matures with various dates through March 25, 2014. 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 7. MARKETABLE SECURITIES Average interest rate (p.a.) BR GAAP BR GAAP and IFRS Parent company Consolidated WATM (1) Currency 12.31.13 12.31.13 Available for sale Credit linked note 5.71 US$ 3.76% - - 191,667 173,969 Brazilian foreign debt securities 2.08 US$ 2.02% - - 84,919 105,322 Stocks - R$ - - 623 - 623 Exclusive investment funds - ARS - 459 - 623 276,586 280,373 Held for trading Bank deposit certificates ("CDB") 4.24 R$ 10.75% 63,089 113,253 63,089 114,351 Financial treasury bills 3.52 R$ 10.90% 212,891 64,844 212,891 64,844 275,980 178,097 275,980 179,195 Held to maturity Financial treasury bills 2.98 R$ 10.90% 60,426 56,002 60,426 56,002 60,426 56,002 60,426 56,002 336,406 234,722 612,992 515,570 Current 275,980 178,720 552,566 459,568 Non-current 60,426 56,002 60,426 56,002 Weighted average maturity in years. There were no changes in the characteristics of marketable securities disclosed above as compared to the information disclosed in the financial statements for the year ended December 31, 2013 (note 7). The unrealized gain by the change in fair value of the available for sale securities, recorded in other comprehensive income, corresponds to the accumulated amount of R$2,418 net of income tax of R$257 (loss of R$5,406 net of income tax of R$266 as of December 31, 2013). Additionally, on September 30, 2014, of the total of marketable securities, R$21,936 (R$82,758 as of December 31, 2013) were pledged as collateral for operations with future contracts denominated in U.S. Dollars and live cattle, traded on the Futures and Commodities Exchange (“BM&F”). On September 30, 2014, the maturities of the non-current marketable securities are as follows: BR GAAP and IFRS Maturities Parent company and Consolidated 2017 60,426 60,426 The Company conducted an analysis of sensitivity to foreign exchange rate as presented in note 4.7. 82 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 8. TRADE ACCOUNTS RECEIVABLE, NET AND OTHER RECEIVABLES BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.13 12.31.13 Domestic third parties 1,347,565 1,712,518 1,347,812 1,712,900 Domestic related parties 1,347 1,059 1,347 1,059 Foreign third parties 328,457 316,750 1,610,954 1,593,473 Foreign related parties 3,283,507 2,062,672 - 146,223 4,960,876 4,092,999 2,960,113 3,453,655 ( - ) Adjustment to present value (11) (11) ( - ) Allowance for doubtful accounts (99,874) (107,478) 4,854,406 3,993,114 2,845,323 3,346,166 Current 4,847,725 3,985,424 2,838,620 3,338,355 Non-current 6,681 7,690 6,703 7,811 Other receivables Credit notes 535,439 403,934 614,680 520,216 ( - ) Adjustment to present value (175) (3,587) ( - ) Allowance for doubtful accounts (13,947) (13,947) 509,083 389,812 587,034 502,682 Current 162,773 83,743 207,195 149,007 Non-current 346,310 306,069 379,839 353,675 Weighted average maturity of 2.92 year. Credit notes are comprised mainly by receivables from the (i) Ana Rech city (RS) assets to JBS, of R$161,441, (ii) assets of Vila Anastácio, former headquarters of Sadia, of R$ 73,796 and in (iii) facility of Carambeí (PR) to Seara, of R$ 158,601 various other assets and farms, R$ 171,261. The trade accounts receivable from related parties are disclosed in note 29 and refers to transactions with the associates UP! and Nutrifont in the domestic market. The rollforward of allowance for doubtful accounts is presented below: BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.13 12.31.13 Beginning balance 99,874 106,417 107,478 123,018 Additions 65,598 61,051 69,886 93,739 Business combination - - 2,798 - Reversals (28,904) (67,195) Write-offs (38,639) (39,669) Exchange rate variation 28 (51) (2,415) Ending balance 98,666 99,874 106,986 107,478 83 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The aging of trade accounts receivable is as follows: BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.13 12.31.13 Current 4,716,635 3,913,969 2,607,936 3,143,565 Overdue 01 to 60 days 63,904 50,559 151,233 169,744 61 to 90 days 47,596 33,172 50,885 35,996 91 to 120 days 33,508 3,357 36,838 4,105 121 to 180 days 6,488 6,903 9,149 8,716 181 to 360 days 3,802 3,430 12,370 4,705 More than 361 days 88,943 81,609 91,702 86,824 ( - ) Adjustment to present value (11) (11) ( - ) Allowance for doubtful accounts (99,874) (107,478) 4,854,406 3,993,114 2,845,323 3,346,166 9. INVENTORIES BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.13 12.31.13 Finished goods 1,505,759 1,515,920 2,124,682 1,951,167 Goods for resale 23,592 26,038 23,779 26,038 Work in process 175,103 175,711 125,389 186,883 Raw materials 616,441 315,984 653,953 361,940 Packaging materials 78,752 80,905 95,018 100,150 Secondary materials 176,664 204,282 190,891 223,901 Spare parts 138,996 119,966 170,091 137,510 Goods in transit - 27 5,426 104,896 Imports in transit 73,672 59,506 129,205 63,847 Advances to suppliers 11,530 11,158 11,530 11,158 (-) Provision for adjustment to realizable value (30,663) (31,590) (-) Provision for deterioration (10,795) (19,064) (-) Provision for obsolescense (5,221) (5,221) (-) Adjustment to present value - - 2,746,999 2,462,818 3,469,362 3,111,615 The write-offs of products sold from inventories to cost of sales during the six month period ended September 30, 2014 totaled R$15,617,809 in the parent company and R$16,734,684 in the consolidated (R$15,694,406 in the parent company and R$16,826,535 in the consolidated as of September 30, 2013). Such amounts include the additions and reversals of inventory provisions presented in the table below: 84 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP Parent company Additions Reversals Write-offs Provision for adjustment to realizable value (30,663) (12,986) 41,470 - Provision for deterioration (10,795) (34,783) - 20,093 Provision for obsolescence (5,221) (879) - 3,535 (46,679) (48,648) 41,470 23,628 BR GAAP and IFRS Consolidated Additions Reversals Write-offs Exchange rate variation Provision for adjustment to realizable value (31,590) (13,973) 67,144 - (24,077) Provision for deterioration (19,064) (35,986) - 21,524 1,489 Provision for obsolescence (5,221) (939) - 3,148 224 (55,875) (50,898) 67,144 24,672 (22,364) Management expects inventories to be realized in a period of less than 12 months. On September 30, 2014, inventory items of R$28,764 (R$50,000 as of December 31, 2013) were pledged as collateral for rural credit operations. BIOLOGICAL ASSETS The biological assets of the Company are substantially represented by living animals which are segregated by the categories: poultry, pork and cattle. In addition, these categories are separated into consumable and for production. In the Management’s opinion, the fair value of the biological assets is substantially represented by their cost, mainly due to the short life cycle of the animals and to the fact that a significant portion of the profitability of the Company’s products derives from the manufacturing process and not from obtaining in-natura meat (raw materials at slaughtering point). This opinion is supported by a fair value appraisal report prepared in 2013 by an independent appraiser, which shows a non-significant difference between the fair value and the cost of biological assets. Therefore, they were measured at weighted average cost. During the three month period ended September 30, 2014, Management did not identify any event that could impact the business model or the assumptions utilized in the analysis performed in 2013. 85 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The balance of live animals and forests segregated in current and non-current assets are presented below: BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.13 12.31.13 Live animals 1,112,289 1,198,361 1,121,223 1,205,851 Total current 1,112,289 1,198,361 1,121,223 1,205,851 Live animals 452,920 446,106 453,732 446,106 Forests 116,395 122,872 116,395 122,872 Total non-current 569,315 568,978 570,127 568,978 1,681,604 1,767,339 1,691,350 1,774,829 The quantities and balances per category of live animals are presented below: BR GAAP Parent company 12.31.13 Quantity (thousand of heads) Value Quantity (thousand of heads) Value Consumable biological assets Immature poultry 185,459 521,025 180,316 524,189 Immature pork 3,295 591,264 3,332 586,463 Immature cattle - - 73 87,709 Total current 188,754 1,112,289 183,721 1,198,361 Production biological assets Immature poultry 6,672 85,464 6,526 87,391 Mature poultry 11,337 156,705 11,606 156,863 Immature pork 168 41,534 160 38,699 Mature pork 376 168,775 377 163,005 Immature cattle - 286 - 60 Mature cattle - 156 - 88 Total non-current 18,553 452,920 18,669 446,106 207,307 1,565,209 202,390 1,644,467 86 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated 12.31.13 Quantity (thousand of heads) Value Quantity (thousand of heads) Value Consumable biological assets Immature poultry 189,063 529,959 187,946 531,679 Immature pork 3,295 591,264 3,332 586,463 Immature cattle - - 73 87,709 Total current 192,358 1,121,223 191,351 1,205,851 Production biological assets Immature poultry 6,712 86,019 6,526 87,391 Mature poultry 11,374 156,962 11,606 156,863 Immature pork 168 41,534 160 38,699 Mature pork 376 168,775 377 163,005 Immature cattle - 286 - 60 Mature cattle - 156 - 88 Total non-current 18,630 453,732 18,669 446,106 210,988 1,574,955 210,020 1,651,957 The rollforward of live animals for the year is presented below: BR GAAP Parent company Current Non-current Poultry Pork Cattle Total Poultry Pork Cattle Total Balance as of 12.31.13 524,189 586,463 87,709 1,198,361 244,254 201,704 148 446,106 Acquisition 106,892 803,583 26,031 936,506 18,628 90,372 - 109,000 Increase due to reproduction, consumption of animal feed, medication and remuneration of outgrowers 809,263 26,910 207 836,380 254,011 17,389 299 271,699 Depreciation - (235,694) (50,458) (5) (286,157) Transfer between current and non-current 39,030 48,698 - 87,728 (39,030) (48,698) - (87,728) Reduction due to slaughtering (958,349) (874,390) (113,947) (1,946,686) - Balance as of 09.30.14 521,025 591,264 - 1,112,289 242,169 210,309 442 452,920 BR GAAP and IFRS Consolidated Current Non-current Poultry Pork Cattle Total Poultry Pork Cattle Total Balance as of 12.31.13 531,679 586,463 87,709 1,205,851 244,254 201,704 148 446,106 Acquisition 106,892 803,583 26,031 936,506 19,616 90,372 - 109,988 Increase due to reproduction, consumption of animal feed, medication and remuneration of outgrowers 859,920 26,910 207 887,037 254,011 17,389 299 271,699 Depreciation - (235,846) (50,458) (5) (286,309) Transfer between current and non-current 39,030 48,698 - 87,728 (39,030) (48,698) - (87,728) Reduction due to slaughtering (1,006,208) (874,390) (113,947) (1,994,545) - Exchange rate variation (1,354) - - (1,354) (24) - - (24) Balance as of 09.30.14 529,959 591,264 - 1,121,223 242,981 210,309 442 453,732 The breeding animal costs are depreciated using the straight-line method for a period from 15 to 30 months. 87 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) RECOVERABLE TAXES BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.13 12.31.13 State ICMS ("VAT") 1,018,457 977,506 1,099,137 1,017,279 PIS and COFINS ("Federal Taxes to Social Fund Programs") 325,285 507,782 325,341 507,866 Withholding income and social contribution tax 660,365 588,420 683,790 623,573 IPI ("Federal VAT") 59,735 60,295 59,735 60,295 Other 87,752 84,373 111,450 119,262 (-) Allowance for losses (216,673) (224,528) 1,918,239 2,001,703 2,039,722 2,103,747 Current 1,129,260 1,211,084 1,241,224 1,302,939 Non-current 788,979 790,619 798,498 800,808 The rollforward of the allowance for losses is presented below: BR GAAP Parent company Additions Write-offs State ICMS ("VAT") (175,685) (10,233) 9,336 Withholding income and social contribution tax (8,550) (435) - PIS and COFINS ("Federal Taxes to Social Fund Programs") (17,698) (13,780) - IPI ("Federal VAT") (14,740) - - Allowance for losses other - (1,570) - 9,336 BR GAAP and IFRS Consolidated Additions Write-offs Exchange rate variation State ICMS ("VAT") (175,686) (10,233) 9,336 - Withholding income and social contribution tax (8,550) (526) - - PIS and COFINS ("Federal Taxes to Social Fund Programs") (17,698) (13,780) - - IPI ("Federal VAT") (14,740) - - - Other (7,854) (1,570) 32 1,538 9,368 1,538 88 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) ASSETS HELD FOR SALE BR GAAP Parent company Transfers from property, plant and equipment Transfers to property, plant and equipment Disposals Lands 56,058 19,597 - (4,227) 71,428 Buildings and improvements 1,626 7,666 - (992) 8,300 Machinery and equipment 3,338 631 (705) (2,081) 1,183 Facilities - 193 - - 193 Furniture - 82 (3) (5) 74 Vehicles and aircraft 82 237 - (149) 170 Forests 85,820 - - - 85,820 146,924 28,406 167,168 BR GAAP and IFRS Consolidated Transfers from property, plant and equipment Transfers to property, plant and equipment Disposals Exchange rate variation Lands 56,058 19,597 - (4,227) - 71,428 Buildings and improvements 1,626 7,666 - (992) - 8,300 Machinery and equipment 3,339 631 (705) (2,081) - 1,184 Facilities - 193 - - - 193 Furniture 6 82 (3) (5) - 80 Vehicles and aircraft 2,099 237 - (2,196) 29 169 Forests 85,820 - 85,820 148,948 28,406 29 167,174 The result on disposal of assets classified as assets held for sale are recorded under other income (expenses), net (note 33). 89 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) INCOME AND SOCIAL CONTRIBUTION TAXES Deferred income and social contribution taxes BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.13 12.31.13 Assets Tax loss carryforwards (corporate income tax) 666,955 688,177 715,546 732,149 Negative calculation basis (social contribution tax) 273,651 277,826 274,143 278,494 Temporary differences Provisions for tax, civil and labor risks 158,644 146,696 158,661 150,534 Suspended collection taxes 84,288 70,239 84,288 70,239 Allowance for doubtful accounts 9,256 14,958 10,001 16,136 Provision for property, plant and equipment losses 16,488 6,454 16,488 6,454 Provision for tax credits realization 75,752 70,762 75,752 70,762 Provision for other obligations 40,570 53,716 41,909 55,730 Employees' profit sharing 50,683 51,607 50,683 51,607 Provision for inventories 10,278 15,871 10,278 15,871 Employees' benefits plan 109,814 99,029 109,814 99,029 Business combination - Sadia 603,987 695,646 603,987 695,646 Unrealized losses on derivatives financial instruments 32,334 83,606 32,334 83,606 Provision for losses - other debtors 7,800 3,969 7,800 3,969 Unrealized losses on fair value measurement 10,398 20,917 10,398 20,917 Estimated annual effective tax rate - CPC 21 54,384 - 54,384 - Other temporary differences 55,427 48,750 64,291 54,732 2,260,709 2,348,223 2,320,757 2,405,875 Liabilities Temporary differences Business combination - Sadia and Quickfood (763,121) (894,121) Difference between tax basis and accounting basis of goodwill amortization (335,858) (335,858) Difference between tax depreciation rate and accounting depreciation rate (useful life) (468,378) (468,378) Other temporary differences (34,991) (41,841) (1,602,348) (1,740,198) Total net deferred tax assets 597,104 745,875 566,249 665,677 Business combination - Dánica and Avex (deferred tax liability) - - (20,566) Total deferred tax 597,104 745,875 544,085 645,111 The deferred tax asset on the business combination with Sadia was recognized on the difference of amortization between of goodwill tax basis and goodwill accounting basis. Deferred tax liabilities on the business combination with Sadia and Quickfood is substantially represented by the goodwill allocation in property, plant and equipment, trademarks and contingent liabilities. Certain subsidiaries of the Company have tax loss carryforwards and negative basis of social contribution of R$18,362 and R$18,182, respectively, (R$18,493 and R$18,312 as of December 31, 2013), for which no deferred tax asset was recorded. If there was an expectation that such tax credits would be realized the amount to be recognized in the balance sheet would be R$6,227 (R$6,271 as of December 31, 2013). On November 2013, it was published a Provisional Measure No. 627 establishing that non-tax incidence on profits and dividends calculated based on the results obtained between January 01, 2008 and December 31.2013, by legal entities taxed based on income, presumed or arbitrated profit, effectively paid up to the date of publication of such Provisional Measure, in amounts above to those measured in compliance with the applicable accounting methods and criteria on December 31, 2007, whether the legal entity that has paid dividends or profits had opted for early adoption of the new tax regime as from 2014. 90 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) On May 2014, such Provisional Measure was converted in to the Law No.12,973/14, introducing some measures concerning on the treatment of dividends, interest on shareholders’ equity and investments measured at equity method. Otherwise of Provisional Measure, the Law No.12,973/14 established the non-tax incidence unconditionally for profits and dividends calculated based on the results obtained between January 01, 2008 and December 31.2013 The Company prepared an analysis of the effects that would arise from Law No.12,973/14 and concluded there are no significant impacts on its financial statements of June 30, 2014 and December 31, 2013 and is assessing whether it will or not to choose for the anticipation of its effects, which must be manifested in the Declaration of Federal Tax Credits and Debits (“DCTF”), for the month of 2014 that has its deadline postponed to November 07, 2014. Estimated time of realization Deferred tax arising from temporary differences will be realized as they are settled our realized. The period of the settlement or realization of such differences would not be properly estimated and is tied to several factors that are not under control of the Management. When assessing the likelihood of the realization of deferred tax assets on income tax loss carryforward and negative calculation bases of social contribution tax, Management considers the Company’s budget, strategic plan and projected taxable income. Based on this estimate, Management believes that it is more likely than not that the deferred tax will be realized, as presented below. BR GAAP BR GAAP and IFRS Parent company Consolidated 2014 55,733 56,431 2015 76,407 77,012 2016 92,799 98,230 2017 108,886 114,802 2018 127,903 134,154 2019-2021 466,053 484,579 2022-2023 12,825 24,481 940,606 989,689 91 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The rollforward of deferred tax is presented: BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.13 12.31.13 Beginning balance 745,875 819,236 645,111 690,388 Deferred income tax recorded in the statement of income (140,403) (116,026) Deferred income tax recorded in other comprehensive income 26,672 60,848 26,682 60,718 Business combination - Quickfood - - 9,356 Deferred income tax compensation dropped PF/BN Refis - - Other - 6,194 675 Ending balance 597,104 745,875 544,085 645,111 Income and social contribution taxes reconciliation BR GAAP BR GAAP and IFRS Parent company Consolidated 09.30.13 09.30.13 Income before taxes 1,361,691 1,005,090 1,365,788 1,010,152 Nominal tax rate 34% 34% 34% 34% Tax expense at nominal rate (341,731) (343,452) Reconciling itens: Equity pickup 164,254 (81,236) 10,482 2,601 Exchange rate variation on foreign investments 88,124 81,829 Difference of tax rates on results of foreign subsidiaries - - 130,369 (102,824) Interest on shareholders' equity 122,740 122,060 122,740 122,060 Penalties (4,022) (4,022) Investment grant 32,380 27,408 32,380 27,408 Estimated annual effective tax rate 54,384 55,898 54,384 55,898 Other permanent differences (17,604) 8,979 (151,103) (151,523) Current income tax (3,820) (19,304) Deferred income tax (147,283) (132,219) The taxable income, current and deferred income tax from foreign subsidiaries is presented below: BR GAAP and IFRS Consolidated 09.30.13 Taxable income (loss) from foreign subsidiaries 389,751 (301,920) Current income tax credit (expense) from foreign subsidiaries (13,911) Deferred income tax from foreign subsidiaries 14,687 17,165 92 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The Company has determined that the earnings recorded by the holdings of its wholly-owned subsidiaries located abroad will not be redistributed. Such resources will be used for investments in the subsidiaries, and thus no deferred income tax was recognized. The total of undistributed earnings corresponds to R$1,637,333 as of September 30, 2014 (R$1,158,814 as of December 31, 2013). Brazilian income taxes are subject to review for a 5-year period, during which the tax authorities might audit and assess the Company for additional taxes and penalties. Subsidiaries located abroad are taxed in their respective jurisdictions, according to local regulations. JUDICIAL DEPOSITS The rollforward of the judicial deposits is presented below: BR GAAP Parent company Additions Reversals Write-offs Price index update Tax 292,456 30,273 (9,005) (932) 17,585 330,377 Labor 155,938 75,351 (9,547) (21,753) 8,145 208,134 Civil, commercial and other 24,223 6,051 (516) (1,622) 1,206 29,342 472,617 111,675 26,936 567,853 BR GAAP and IFRS Consolidated Additions Reversals Write-offs Price index update Exchange rate variation Tax 292,633 33,087 (9,005) (3,733) 17,622 (13) 330,591 Labor 155,979 79,292 (9,547) (23,448) 8,147 (80) 210,343 Civil, commercial and other 30,064 6,257 (5,232) (1,622) 1,206 (869) 29,804 478,676 118,636 26,975 570,738 RESTRICTED CASH Average interest rate (p.a.) BR GAAP and IFRS Parent company and Consolidated Maturity Currency 12.31.13 National treasury certificates 2020 R$ 15.54% 110,344 99,212 110,344 99,212 The national treasury certificates are pledged as collateral for the loan obtained through the Special Program Asset Restructuring (“PESA”), see note 19. 93 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) INVESTMENTS IN ASSOCIATES AND JOINT VENTURES Investments breakdown BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.13 12.31.13 Investment in associates and joint ventures 3,232,183 2,756,464 52,161 105,874 Goodwill Quickfood 286,444 447,429 - - Advance for future capital increase 100 100 - - 3,518,727 3,203,993 52,161 105,874 Other investments 849 873 1,200 2,116 3,519,576 3,204,866 53,361 107,990 94 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Summary financial information of direct subsidiaries Avipal Centro Oeste S.A. Avipal Construtora S.A. BRF GmbH Establec. Levino Zaccardi Mato Grosso Bovinos S.A. Perdigão Trading S.A. PSA Labor. Veter. Ltda. Quickfood S.A. Sadia Alimentos S.A. Sadia GmbH Sadia International Ltd. Sadia Overseas S.A. VIP S.A. Empr. e Particip. Imob. Current assets 38 74 186,289 623 6,187 13 3,092 161,056 17,029 - 1,014 44 66,486 Non-current assets - - 2,597,996 1,505 180,319 1,074 2,983 178,514 82,191 - 168,916 363,454 31,332 Current liabilities - - Non-current liabilities - Shareholders' equity 125 - 37,509 Net revenues - - 7,072 3,719 - - - 611,273 3,445 - Net income (loss) 531,452 - 505 - 9,586 12.31.13 12.31.13 12.31.13 12.31.13 12.31.13 12.31.13 12.31.13 12.31.13 12.31.13 12.31.13 12.31.13 12.31.13 12.31.13 Current assets 81 123 118,881 4,588 - - 6,037 184,492 27,600 - 1,252 101 125,731 Non-current assets - - 2,255,989 1,868 - 1,013 2,507 130,705 146,063 - 169,564 505,045 44,592 Current liabilities - (5) (406) (1,979) - - (2,980) (184,741) (19,347) - (1,601) (3,555) (30,237) Non-current liabilities - - (175,557) (60) - - - (79,157) (21,166) - - (517,054) (2,025) Shareholders' equity (81) (118) (2,198,907) (4,417) - (1,013) (5,564) (51,299) (133,150) - (169,215) 15,463 (138,061) Net revenues - - 5,190 8,449 - - 10 832,083 37,470 54 - - - Net income (loss) (4) 2 (426,673) (2,238) - (102) 139 (4,154) (56,278) 62,083 (466) (12,290) 23,140 Merger of wholly-owned subsidiaries by BRF GmbH on March 31, 2013. 95 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Rollforward of the interest in subsidiaries and associates - Parent company Subsidiaries Affiliate Avipal Centro Oeste S.A. Avipal Construtora S.A. BRF GmbH Mato Grosso Bovinos S.A. Establec. Levino Zaccardi Perdigão Trading S.A. PSA Labor. Veter. Ltda Quickfood S.A. Sadia Alimentos S.A. Sadia Internati-onal Ltd. Sadia Overseas S.A. VIP S.A. Empr. e Particip. Imob K&S Alimentos S.A. Nutrifont Alimentos S.A. PP-BIO Adm. Bem próprio S.A. PR-SAD Adm. Bem próprio S.A. UP! Alimen-tos Ltda Total 12.31.13 a) Capital share as of September 30, 2014 % of share 100.00% 100.00% 100.00% 100.00% 98.26% 100.00% 88.00% 90.05% 100.00% 100.00% 100.00% 100.00% 49.00% 50.00% 33.33% 33.33% 50.00% Total number of shares and membership interests 6,963,854 445,362 1 100 100 100,000 5,463,850 36,469,606 33,717,308 900 50,000 14,249,459 27,664,086 20,000 - - 1,000 Number of shares and membership interest held 6,963,854 445,362 1 50 98 100,000 4,808,188 32,841,224 33,717,308 900 50,000 14,249,459 13,555,402 10,000 - - 500 b) Subsidiaries' information as of September 30, 2014 Capital stock 5,972 445 5,872 180,319 6,604 100 5,564 28,117 225,073 2,206 2 40,061 27,664 35,000 - - 1 Shareholders' equity 38 69 2,649,569 180,319 (125) 951 6,069 24,380 71,926 167,944 (37,509) 87,731 36,780 33,342 - - 17,874 Fair value adjustments of assets and liabilities acquired - 126,379 - Goodwill based on expectation of future profitability - 160,065 - Income (loss) for the period (44) (49) 531,452 - (3,992) (62) 505 (15,614) (34,902) (8,469) (19,353) 9,586 9,008 (2,486) - - 52,041 c) Balance of investments as of September 30, 2014 Balance of the investment in the beginning of the exercise 81 118 2,198,907 - 4,326 1,013 4,550 493,576 133,150 169,215 - 138,061 13,609 17,915 1,030 - 28,442 3,203,993 3,170,823 Equity pick-up (44) (49) 531,452 - (3,922) (62) 443 (14,061) (34,902) (8,469) (19,353) 9,586 4,414 (1,243) - - 26,021 489,811 (306,866) Premium related to Exchange Offer - (78,340) Unrealized profit in inventory - 554 - - (215) 28 - 367 69 Goodwill in the acquisition of non-controlling entities - (1,343) - Exchange rate variation on goodwill in the acquisiton of non-controlling entities - - 643 - 643 (2,977) Exchange rate variation on goodwill - (153,906) - Goodwill - (6,524) - (10,139) Write-off of fair value of property, plant and equipment - (555) - Exchange rate variation on foreign investments - - (103,542) - 7,197 (2,693) - 412,519 Other comprehensive income - - 22,109 - (1,085) - - (9,986) (25,007) - - (19) - (44,715) Increase / decrease in capital - - - 180,319 - 245 64 - 180,628 104,360 Dividends and interests on shareholders' equity - (59,897) - (45,525) (55,385) Acquisition of Company - 1,888 - 1,888 1,030 Impairment losses for investments - 127 - 22,046 - 22,173 13,614 37 69 2,649,569 180,319 - 951 4,993 308,329 71,926 167,943 - 87,731 18,023 16,672 1,275 1,952 8,938 3,518,727 3,203,993 The losses resulting from exchange rate variation on the investments in foreign subsidiaries, whose functional currency is Brazilian Reais, totaling R$42,547 on September 30, 2014 (gain of R$240,702 as of September 30, 2013) are recognized as financial income or expenses in the statement of income. On September 30, 2014, these subsidiaries and associates do not have any significant restriction to transfer dividends or repay their loans or advances to the Company. 96 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Summary of financial information in associate and joint venture Associate Joint Venture K&S Nutrifont PP-BIO PR-SAD UP! Akf - Al Khan Foods Federal Foods Rising Star 12.31.13 12.31.13 12.31.13 12.31.13 12.31.13 12.31.13 Current assets 21,417 16,342 22,084 4,633 - - - 31,648 42,902 28,953 - 152,319 - 46,663 Non-current assets 4,562 4,893 55,891 14,455 1,275 1,030 1,953 - 30 3,244 - 3,887 - 243 Current liabilities (7,217) (1,130) - - - (14,490) - (106,481) - (46,714) Non-current liabilities (410) (43) - (5,026) - (12) 18,022 13,608 16,671 17,915 1,275 1,030 1,953 8,937 28,442 5,303 - 44,699 - 180 K&S Nutrifont PP-BIO PR-SAD UP! Akf - Al Khan Foods Federal Foods Rising Star 09.30.13 09.30.13 09.30.13 09.30.13 09.30.13 09.30.13 Net revenues 38,980 32,001 - 78,930 65,911 5,781 85,257 199,685 137,416 361,169 Operational expenses (8,106) (5) - - - (15,964) (25,890) (6,007) Net income (loss) 4,414 1,964 209 - - - 26,021 19,862 2,615 (14,617) 230 % of interest 49% 49% 50% 50% 33% - 33% 50% 50% 0% 49% 49% 50% 50% The Company does not disclosed comparative balance due to the business combination occurred on July 03, 2014. 97 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) PROPERTY, PLANT AND EQUIPMENT, NET Property, plant and equipment rollforward is presented below: BR GAAP Parent company Weighted average depreciation rate (p.a.) Additions Disposals Reversals Transfers Transfers to held for sale Transfers from held for sale Cost Land - 567,115 628 (2,449) - 278 (19,597) - 545,975 Buildings and improvements - 5,250,780 7,663 (31,938) - 23,953 (11,172) - 5,239,286 Machinery and equipment - 6,215,598 80,778 (100,280) - 304,903 (3,326) 705 6,498,378 Facilities - 1,538,825 - (2,858) - 72,335 (897) - 1,607,405 Furniture - 94,376 236 (3,991) - 4,107 (292) 3 94,439 Vehicles and aircrafts - 156,121 1 (14,433) - (897) (671) - 140,121 Construction in progress - 647,081 523,693 - - (672,838) - - 497,936 Advances to suppliers - 3,649 19,174 - - (20,587) - - 2,236 14,473,545 632,173 - 708 14,625,776 Depreciation Buildings and improvements 3.05% (1,341,344) (110,697) 28,671 - 17,001 3,506 - Machinery and equipment 5.83% (2,261,586) (278,102) 52,803 - 34,722 2,695 - Facilities 3.81% (423,821) (48,343) 2,295 - 9,621 704 - Furniture 8.00% (41,305) (5,266) 2,401 - 444 210 - Vehicles and aircrafts 16.66% (47,609) (16,544) 6,823 - 455 434 - 92,993 - 62,243 7,549 - Provision for losses - 5,789 - - - 10,338,897 123,954 5,789 708 10,151,483 Besides the balance presented to intangible assets and biological assets, also was included the value of R$180,319, relating to the capital paid with property, plant and equipment related to division of beef BRF in its wholly-owned subsidiary Mato Grosso Bovinos S.A., as disclosed in note 16.3. 98 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated Weighted average depreciation rate (p.a.) Additions Business combination Disposals Reversals Transfers Transfers to held for sale Transfers from held for sale Exchange rate variation Cost Land - 567,129 628 - (2,449) - 1,333 (19,597) - (6,007) 541,037 Buildings and improvements - 5,414,069 7,686 2,540 (33,827) - 112,240 (11,172) - (24,251) 5,467,285 Machinery and equipment - 6,538,245 81,925 6,064 (106,179) - 389,551 (3,326) 705 (45,175) 6,861,810 Facilities - 1,573,355 28 - (2,902) - 93,330 (897) - (5,772) 1,657,142 Furniture - 111,478 590 1,279 (4,232) - 832 (292) 3 (1,728) 107,930 Vehicles and aircrafts - 160,474 481 19,275 (24,592) - (189) (671) - (2,225) 152,553 Construction in progress - 798,372 713,800 4,010 - - (680,574) - - 1,818 837,426 Advances to suppliers - 13,707 27,201 - - - (25,007) - - 89 15,990 15,176,829 832,339 33,168 - 708 15,641,173 Depreciation Buildings and improvements 3.06% (1,348,171) (115,045) (2,442) 29,237 - 17,001 3,506 - 3,228 Machinery and equipment 5.85% (2,427,892) (295,092) (5,485) 52,953 - 34,732 2,695 - 16,352 Facilities 3.91% (459,156) (49,348) - 2,313 - 9,605 704 - 2,798 Furniture 8.13% (53,389) (6,181) (1,217) 2,533 - 450 210 - 948 Vehicles and aircrafts 17.00% (47,660) (17,385) (17,050) 14,247 - 455 434 - 2,038 101,283 - 62,243 7,549 - 25,364 Provision for losses - - 5,789 - 10,821,578 300,021 6,974 5,789 708 10,929,638 As disclosed in note 1.5, on January 16, 2013, the Company through its wholly
